UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-35382 GSE Holding, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0619069 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19103 Gundle Road, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 443-8564 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes o No þ Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No þ The registrant completed the initial public offering of its common stock on February 15, 2012. Accordingly, there was no public market for the registrant’s common stock as of June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter. As of March 30, 2012, 19,338,454 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. GSE Holding, Inc. FORM 10-K For the Fiscal Year Ended December 31, 2011 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 27 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6. Selected Financial Data 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 55 Item 8. Financial Statements and Supplementary Data 57 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 87 Item 9A. Controls and Procedures 87 Item 9B. Other Information 87 PART III Item 10. Directors, Executive Officers and Corporate Governance 88 Item 11. Executive Compensation 93 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES i FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Annual Report on Form 10-K are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The statements we make regarding the following subjects are forward-looking by their nature. These statements include, but are not limited to, statements about: · our beliefs concerning our capital expenditure requirements and liquidity needs; · our beliefs regarding the impact of future regulations; · our ability to secure project bids; · our expectations with respect to our executive officers’ and directors’ future compensation; · our beliefs regarding the anti-takeover effects of certain provisions of our certificate of incorporation, our bylaws and Delaware law; · our plans to strategically pursue emerging growth opportunities in diverse regions and end markets; · our expectations regarding future demand for our products; · our expectation that sales and total gross profits derived from outside North America will increase; · our expectation that our core product strategy of matching product specifications with the application will have a positive impact on our profitability; · our ability to manufacture our higher-margin proprietary products globally; · our belief in the sufficiency of our cash flows to meet our needs; and · our expectations about future dividends and our plans to retain any future earnings. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, or cautionary statements, are disclosed under Item 1A, “Risk Factors” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Annual Report on Form 10-K. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements as well as other cautionary statements that are made from time to time in our other filings with the Securities Exchange Commission (the “SEC”) and public communications. You should evaluate all forward-looking statements made in this Annual Report on Form 10-K in the context of these risks and uncertainties. We cannot assure you that we will realize the results or developments we expect or anticipate or, even if substantially realized, that they will result in the consequences or affect us or our operations in the way we expect. The forward-looking statements included in this Annual Report on Form 10-K are made only as of the date hereof. We undertake no obligation to update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. ii PART I ITEM 1.BUSINESS Unless we state otherwise or the context otherwise requires, the terms “we,” “us,” “our,” “GSE,” “GSE Holding,” “our business” and “our company” refer to GSEHolding, Inc. and its consolidated subsidiaries as a combined entity. Our Business We are the leading global provider by sales of highly engineered geosynthetic containment solutions for environmental protection and confinement applications. Our products are used in a wide range of infrastructure end markets such as mining, waste management, liquid containment (including water infrastructure, agriculture and aquaculture), coal ash containment and shale oil and gas. We are one of a few providers with the full suite of products required to deliver customized solutions for complex projects on a worldwide basis, including geomembranes, drainage products, geosynthetic clay liners (“GCLs”), nonwoven geotextiles and specialty products. We sell our products in over 110countries and a global infrastructure that includes seven manufacturing facilities located in the United States, Germany, Chile, Egypt and Thailand, 18 regional sales offices located in 12countries and engineers and technical salespeople located on four continents. We generate the majority of our sales outside of North America, including 35% from sales into high-growth emerging and frontier markets in Asia, Latin America, Africa and the Middle East. Our comprehensive product offering and global infrastructure, along with our extensive relationships with customers and end-users, provide us with access to high-growth markets worldwide, visibility into upcoming projects and the flexibility to serve customers regardless of geographic location. Geosynthetic lining solutions are mission-critical, and often mandated by regulatory authorities, for the safe containment of materials and groundwater protection across a wide range of applications. Our technologically advanced products are manufactured primarily from polyethylene resins and proprietary additives, and are engineered to high performance specifications such as relative impermeability, structural integrity and resistance to weathering, ultraviolet degradation and extended chemical exposure. Our products are low in cost relative to the total development expenditure of a typical project, as well as to the remediation cost and adverse environmental impact that would result from not using a geosynthetic lining solution. We believe that we derive a pricing premium and margin advantage from our technologically advanced products and our brand name that is well-recognized in the industry for quality, reliability and innovation, each of which are critical factors when purchasing a product that is often required to last in perpetuity. We are one of a few providers that possess the manufacturing capabilities and product breadth to develop solutions that meet the specific performance and regulatory standards required to supply large, complex projects on a global basis. Our manufacturing facilities have one of the broadest geographic presences in the industry and are strategically located to allow us to serve the fastest growing end markets and geographies, to effectively manage our cost structure and to maintain proximity to our customers and suppliers. In addition, we have a global network of engineers and salespeople that work with customers to provide customized solutions. Our engineers also collaborate with international standards organizations to develop regional specifications and standards for existing and new applications; consequently, we help public and private industry engineers to establish the framework of specifications for our industry’s products. We believe that our global infrastructure provides us with a competitive advantage, particularly in emerging and frontier markets, as we are well positioned to capture new opportunities from the implementation and enforcement of more stringent environmental regulations driven by increasing environmental awareness globally. We serve leading mining, waste management and power companies; independent installers and dealers; general contractors; and government agencies. Our solutions have been integral components of projects by large, well-established and well-known companies such as Arizona Public Service Company, Inc., Barrick Gold Corp., BHP Billiton plc, the Charoen Pokphand Group Co. Ltd., Newmont Mining Corp., RioTinto Limited, Veolia Environnement S.A. and Waste Management, Inc. Our customer base is geographically diversified with 56% of our sales in 2011 generated outside North America, including emerging and frontier markets in Asia (16%), Latin America (10%), Africa (7%) and the Middle East (2%). We define emerging markets as nations with rapid growth in business activity and industrialization, such as China and India, and frontier markets as countries that are earlier in their development cycles but could exhibit similar characteristics in the future, such as Vietnam and many African countries. We serve over 1,300customers annually, and our largest customer accounted for less than 5% of our sales in 2011. We maintain strong, longstanding relationships with our customer base, with an average tenure of 13years with our top 10customers. Our sales grew by 35% to $464.5million in the year ended December 31, 2011 from $342.8million in the year ended December 31, 2010. In the year ended December 31, 2011, we had net income of $1.0million compared to a net loss of $16.7million in the prior year, an increase of $17.7 million. Our Adjusted EBITDA grew by 59% to $44.5million from $28.1million in the prior year. See note (3) to the table set forth in Item 6, "Selected Financial Data" for a reconciliation of Adjusted EBITDA to net income or loss. Growth in the year ended December 31, 2011 was driven, in part, by our focus on 1 product innovation and strategic growth initiatives in new markets and applications, as exemplified by the ongoing diversification of our sales. Despite challenging economic conditions in early 2010, we were able to meaningfully streamline our operations and implement successful performance improvements that have enhanced our profitability and provided us with significant operating leverage. As a result of these initiatives, we increased our gross margins by 2 percentage points to 15% in the year ended December31, 2011 from 13% in the prior year and we believe there is an ongoing opportunity for improvement. Our adjusted gross margins increased by 2 percentage points to 17% in the year ended December 31, 2011 from 15% in the prior year. See note (2) to the table set forth in Item 6, “Selected Financial Data” for a reconciliation of adjusted gross margin to gross margin. Our Industry Our industry is highly fragmented due to its relevance to a wide variety of products, applications, end markets and geographies. For the most part, other market participants are small, privately held companies that compete on a local or regional basis and offer only one or a few products. Globally, demand for geosynthetics is influenced by environmental regulations, particularly those involving heap leach mining, landfills and waste ponds for industrial and energy process by-products. For these markets, some type of geosynthetic is typically required to comply with environmental standards for groundwater protection. In the United States, one example of applicable legislation is the Resource Conservation and Recovery Act of 1976, as amended (“RCRA”), which provides legal guidelines for the storage, treatment and disposal of hazardous and nonhazardous solid waste. We focus primarily on the global mining, waste management and liquid containment end markets, and are developing new end markets such as coal ash containment and shale oil and gas. Although the businesses of many of our customers are, to varying degrees, cyclical and experience periodic upturns and downturns, we believe that there are highly attractive near- to medium-term global macroeconomic trends in each of these sectors. Mining. In the heap leach extraction process used in the mining industry, geosynthetic systems prevent the leakage of the valuable leachate into which the metal is dissolved, protect the ground and soil from contamination and provide drainage solutions. In all other processes, geosynthetics are used as containment solutions for the tailing ponds in which water borne tailings are stored in order to allow the separation of solid particles from water. The size of the geosynthetic opportunity in mining end markets is directly related to the amount of global mining activity, which is driven by demand for metals and minerals and the need for new mining infrastructure to satisfy this demand. Our products are especially relevant to mining applications focused on copper, gold, silver, uranium and phosphate. Waste Management.Geosynthetics are used in the management of municipal solid waste (“MSW”) as liners to prevent landfill runoff from entering the surrounding environment and as caps to prevent the escape of greenhouse gases, control odors and limit rainwater infiltration. While growth in North American and European waste management markets has historically trended with GDP growth, we believe the construction and expansion of landfills for the containment of this waste will drive global geosynthetic demand in emerging markets. We believe that increased wealth, the positive correlation between MSW generation and per capita GDP and heightened environmental regulation will move disposal practices in Asia and other emerging markets away from current open dumping and open burning practices towards landfilling and other more environmentally friendly methods of disposal. China has addressed the need for increased sound waste disposal resources in its twelfth five-year plan, the most recent in a series of economic development initiatives, which mandates the investment of 180billion Yuan, or approximately $28billion, in the urban waste disposal sector between 2011 and 2015. Liquid Containment. Geosynthetic products are used in a wide variety of liquid containment applications in civil engineering and infrastructure end markets such as water infrastructure, agriculture and aquaculture. · Water Infrastructure.Our products are used to prevent water leakage in water transportation and storage applications, such as reservoirs and canals. In emerging economies in South America, Asia Pacific, Middle East and Africa, population expansion and urbanization coupled with water scarcity and pollution will cause investment in water infrastructure to outpace global rates. · Agriculture and Aquaculture.Irrigation waterways for agriculture end markets and fish farming ponds for aquaculture end markets employ geosynthetic products to prevent the leakage of water. In 2008, Asia represented over 90% of global aquaculture production, driven by increasing urbanization and affluence, higher per capita consumption and more protein-rich diets. Coal Ash Containment.Coal-burning power plants produce coal ash, a pollutant that can contaminate soil and groundwater, as a byproduct of the combustion process. In December 2008, a coal ash containment failure at The Tennessee Valley Authority’s fossil fuel plant in Kingston, Tennessee resulted in the release of approximately 5.4million cubic yards of coal ash into the Emory River. The clean-up costs and timeline associated with the failure are estimated to be in excess of $1.2billion and four years, respectively. Following this incident, between May and November 2010, the Environmental Protection Agency (the “EPA”) announced plans to regulate the disposal of coal ash generated by coal-fired electric utilities 2 under RCRA, published proposed rules for the regulation and held a public comment period. The EPA’s proposed rules may never be promulgated, however, because the United States House of Representatives passed legislation in October 2011 that proposes national standards which the states, and not the EPA, would enforce. A companion bill has been introduced in the United States Senate, but has not yet reached the Senate floor. Utilities have already begun capping existing non-compliant disposal facilities and constructing new disposal facilities that meet the requirements of the regulation in advance of it coming into effect. Shale Oil and Gas.Geosynthetic solutions are used in a number of applications in the drilling and production of shale oil and gas, including to effectively line storage and disposal ponds for both the freshwater required for hydraulic fracturing, or fracking, and for flowback water, a by-product containing high levels of the salt, down-well chemicals and metals used in the fracking process. We believe that the majority of producing shale wells will ultimately require appropriately lined ponds for the containment of freshwater, fracking chemicals and flowback water. Our Competitive Strengths Market leader with strong brand recognition.We are the largest producer of polyethylene geomembranes in the world. We believe this market position provides us with a number of competitive advantages, including the ability to attract and retain large multinational customers that rely on our global scale and full product breadth for on-time product delivery, as well as flexibility and economies of scale in manufacturing and raw materials procurement. We believe that our established reputation for quality, reliability and technological innovation is an important factor in our customers’ purchasing decisions, and is supported by our 30-year corporate history without a product failure resulting in significant liability or environmental damage. Our market position and brand name also create barriers to entry, given the importance of long-term customer relationships, the necessity of meeting the global logistical needs of customers, and the significant investment that would be required to replicate our existing footprint. Global infrastructure provides key competitive advantages.Our network of manufacturing facilities and sales and engineering personnel strategically located around the world positions us well to: · Opportunistically access the most attractive regions and sub-sectors of our markets.Sustained high prices for precious and industrial metals combined with global industrialization and demand, especially from emerging markets, has expanded mine production in areas such as Chile, Africa, China and Indonesia. In addition, we believe that continued urbanization, GDP growth and increasing environmental regulation will create ongoing demand for environmentally sound waste management infrastructure in China and India. We have a strong, established local presence in the regions where each of these opportunities is located. · Focus on complex, high-priority applications.Our ability to supply customers with products from any of our seven manufacturing facilities located on five continents allows us to target large and complex projects for which geosynthetics must be delivered on a strict schedule, particularly for our customers in the mining industry. We are able to provide our customers the confidence of on-time delivery, even for large orders delivered over the course of several months, which provides us with an advantage over regional competitors who may have capacity constraints as a result of their limited facilities. In addition, our global engineering presence allows us to have a local technical dialogue with our customers that allows us to effectively tailor our solutions for these complex projects, which we believe differentiates us from other industry participants and reduces the risk of our customers switching to one of our competitors. · Capitalize on regional differences in the costs of our raw materials.Our suppliers sell resins through local markets, and we are able to source raw materials, which primarily consist of resin, for our global operations from the most cost-efficient region. We regularly take advantage of more attractive prices for resin, net of transportation costs, in regions other than where it is ultimately utilized. Although resins are subject to price fluctuation in response to market demand and other factors, our ability to source resins on a global basis provides us with leverage over regional raw material suppliers, which allows us to ensure a consistent supply of competitively priced raw materials. · Maintain strong, global relationships with our customers and end-users.We have been able to develop strong, long-term relationships with our multinational customers and end-users as a result of our ability to serve as a value-added partner on a global basis, despite the potentially remote locations of their projects. Mission-critical solutions customized from broad product offering.Reliable geosynthetic solutions are critical to the safe and profitable operation of our customers’ facilities. In addition, remediation cost and environmental impact of a product failure can be significant relative to the cost of our solutions. We believe we are able to command premium pricing relative to the industry due to the quality and reliability of our products and the significance that our customers place on these factors when purchasing geosynthetics. In addition, we are among a limited number of geosynthetic providers with the product breadth to provide solutions that can be customized for each application. Our ability to create a tailored solution for each 3 project that achieves the necessary physical characteristics using layers of geomembranes, drainage products, GCLs and nonwoven geotextiles provides us with a competitive advantage against regional competitors that have more limited product offerings. Innovation-driven culture with a history of new product and application development and commercialization.We believe we are the pioneer in the industry as the first company to have developed lining systems from high-density polyethylene. We have continued our tradition of innovation through our 30-year history. We believe we act as the primary innovator in the industry by applying our global engineering expertise to originate new, proprietary products, develop new applications for our products and work with customers to tailor solutions to their requirements. We have a portfolio of over 35 patents worldwide that have been developed by our in-house engineering personnel. Our engineers work closely with customers and end-users to develop new applications and end markets for our products, and with international standards development organizations to gain acceptance for these uses by these parties. We are a leader in the national and international standards setting process for the geosynthetics industry and hold leadership positions on numerous industry standards development organizations. Highly experienced management team.Our senior management team averages over 25years of experience in geosynthetics and related industries and is responsible for the operational transformation and strategic realignment that was undertaken during 2009 and 2010 to more effectively serve our global customer base, improve our profitability and further diversify our end markets. See “– Our History” and “– Supply Chain Management” for additional information on our rationalized global infrastructure and strategically positioned manufacturing capacity. Our new executive management team has instilled a pervasive culture based on innovation, customer service and profitability. Acting as a cohesive global group, our management team is well-equipped to execute on our strategic growth and profitability initiatives. Our Growth Strategy Leverage global infrastructure to expand market share in certain geographies and end markets.We are focused on continuing to utilize our international presence to improve our penetration of high-growth emerging markets, where we generated 35% of our sales in 2011. We are particularly focused on pursuing attractive growth opportunities in Asia, the Middle East and Africa. We plan to expand sales and engineering coverage in certain of these regions and evaluate the deployment of manufacturing lines so that regional production capacity and market opportunities are aligned to address these regions. In addition, we seek to continue expanding our share in key end markets by further developing our targeted product offering for these markets and continuing to grow relationships with existing and new customers globally. By pursuing these strategies, we believe we can improve our access to high-growth regions and markets, enhance our operational flexibility and continue to target high-value projects globally. Focus on continued sales and operational excellence.We believe we have a clear strategy for ongoing improvement in our profitability by focusing on both higher-margin products and end markets, as well as continued operational improvement. We anticipate that as our product mix continues to shift towards higher-value proprietary products, our pricing power and profitability will continue to improve. We also expect that our core product strategy of matching product specifications with the application will have a positive impact on our profitability. In addition, we expect to continue to see the benefits of the operational transformation we implemented in 2010. Among other initiatives, we diversified our resin sources on a global basis, implemented margin management and pricing programs, eliminated two high-cost manufacturing locations, sold a non-core labor-intensive installation business and permanently reduced our headcount by approximately 36% since December 2008. We believe that as our volumes increase, the operating leverage we have created through facility and business line rationalizations will continue to have a positive impact on our profitability. Finally, we expect our margin management and supply chain diversification initiatives to become increasingly effective as they continue to become refined. Accelerate new product development.We plan to continue to expand the breadth of our product offering, which allows us to customize products for specific applications and deepen our relevance to key end markets. Through our extensive global engineering and product development capabilities, we plan to enhance our core products as well as develop new higher-margin proprietary products and solutions. While our higher-margin proprietary products and solutions are currently only manufactured at our Houston facility, we plan to expand our production capabilities for these products globally. With respect to our core products, our strategy focuses on developing tiers of products that are fit-for-purpose, so that product specifications are determined by the application, thereby maximizing our overall customer value proposition. For instance, heap leach mining applications, in which valuable metals dissolved in harsh chemicals need to be contained, require different geosynthetic products than aquaculture applications, where water needs to be contained. With respect to our new products, our strategy involves developing solutions engineered to resolve common problems in our end markets and applications. These next generation products often provide higher technical capabilities and higher margins. For instance, we offer our customers a lining solution that allows for leak detection during installation and throughout the project lifecycle, thereby reducing the risk of long-term environmental damage and providing a liability management tool for the end-user. 4 Continue to develop new end markets and applications for our products.As environmental regulations continue to be adopted in our domestic and international end markets, we will continue to respond to these regulations by cultivating new applications for our products. We believe we are well-positioned to develop new addressable markets as a result of our position as the innovator in the industry, our strong engineering and product development capabilities, our deep relationships with customers and end-users and our experience working with relevant governmental agencies. For instance, we are developing a proprietary product that effectively addresses the requirements of the emerging domestic coal ash containment market. We have been proactively working with coal-fired electric utilities that must ultimately comply with pending coal ash regulation to discuss the merits of this proprietary product and form partnerships to address this market. We have developed a similar approach to address the increasing demand for our products in the shale oil and gas end markets. As a result of these efforts, we anticipate having the critical first-mover advantage in these important high-growth, high-margin markets. Selectively pursue investment and acquisition opportunities.We plan to pursue strategic investment opportunities, both organic and acquisitive in nature. In an effort to ensure we have manufacturing capacity located where it would be most advantageous, we intend to make capital investments in our facilities that serve the Asian, Middle Eastern and African markets, as well as in our facilities which we expect will serve the domestic coal ash containment markets. In addition, given the fragmented nature of the geosynthetics industry, we believe that there may be opportunities to pursue value-added acquisitions at attractive valuations in the future, which may augment our geographic footprint, broaden our product offerings, expand our technological capabilities and capitalize on potential operating synergies. Our History We were founded in 1981 by Clifford Gundle under the name Gundle Corporation, and we believe we were the first company to develop lining systems from high-density polyethylene. We grew significantly, and in 1986, an affiliate of Odyssey acquired a majority ownership interest in us and we completed an initial public offering and our shares were listed on the NewYork Stock Exchange. Between 1995 and 2002, we completed a series of acquisitions that broadened our global reach, added manufacturing capabilities, expanded our distribution network and enhanced our product offering. These included the two transformational acquisitions of SLTEnvironmental, Inc. and Serrot International, Inc., each of which significantly improved our global scale and the latter of which established us as the global leader in geosynthetic containment solutions. In May 2004, our principal stockholder, CHS Capital LLC (“CHS”) acquired a majority ownership interest in us and our shares ceased to be publicly traded. In the seven years following our acquisition by CHS (the “Acquisition”), we strategically diversified our end market and geographic exposure, and in December 2005 we completed the acquisition of the operating assets of SL Limitada, which improved our penetration of the South American and mining markets. In 2009 and 2010, we undertook a restructuring initiative that streamlined our business and implemented successful performance improvements, including the following: · We sold our interest in GSE Bentoliner (Canada), Inc. (“Bentoliner”) and subsequently consolidated our GCL manufacturing capacity into our facility in Spearfish, South Dakota. · We divested our United States Installation Business (“U.S. Installation”) to one of our customers, thereby eliminating potential channel conflicts with our installation customers. As a result of the labor-intensive nature of installation as compared to manufacturing, the divestiture of the non-core U.S. Installation business allowed us to reduce complexity in corporate overhead, reduce costs and improve our profitability. · We closed GSE Lining Technology Limited (“GSE UK”), our facility in Soham, the United Kingdom, and transferred the equipment to our more efficient facilities, from which we are able to more cost-effectively serve former customers of GSE UK. · We optimized our supply chain by diversifying our resin suppliers, and we implemented margin management and pricing decision tools. · We have focused on product innovation and strategic growth initiatives in new end markets and applications, as exemplified by the ongoing diversification of our sales. On February 15, 2012, we completed the initial public offering of 8,050,000 shares of our common stock (including 1,050,000 shares which were an overallotment option exercised by the underwriters) at an offering price of $9.00 per share.Our shares were listed on the New York Stock Exchange under the symbol “GSE.” We refer to the initial public offering as “our IPO.”As a result of our IPO, we received net proceeds of approximately $64.0 million, after deducting approximately $5.1 million in underwriting discounts and commissions and approximately $3.4 million in IPO-related expenses. 5 Segments We have defined our operating segments based on geographic regions.See Item 8, note 18, “Segment Information,” to our consolidated financial statements for geographic financial information related to our business. Products We develop, manufacture and market a broad array of geosynthetic products used in the environmental containment and management of solids, liquids and gases for organizations engaged in mining, waste management, liquid containment, coal ash containment, shale oil and gas and other industrial and civil applications. Our product breadth enables us to fully meet the needs of our customers by providing all products required in geosynthetic lining systems. We categorize our products into geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products, each of which can be used on a stand-alone basis or packaged into solutions to serve a range of applications. Geomembranes Geomembranes are synthetic polymeric lining materials used as barriers in geotechnical engineering applications in end markets that include mining, solid waste containment and liquid containment. Geomembranes are manufactured from polyethylene and polypropylene resins with additives designed to resist weathering, ultraviolet degradation and chemical exposure for extended time periods. Our geomembrane liners are available in thicknesses of 20mil to 240mil, where 1mil is equivalent to 1/1000th of an inch, and seamless widths of up to 34.5feet. We provide an extensive product offering with a range of geomembrane liners to meet the needs of specific applications. Some of our most popular types of geomembranes include: · GSE HDPE.High-density polyethylene (“HDPE”) liners are the most widely used material for lining applications in the geosynthetic products industry. GSE HDPE liners provide chemical resistance, relative impermeability, resistance to ultraviolet light and durability under high levels of tension. Common applications for GSE HDPE liners include mining heap leach pads, landfill cells, coal ash impoundments and hazardous waste containment systems. · GSE LLDPE.Linear low density polyethylene (“LLDPE”) liners offer greater flexibility than HDPE liners, allowing increased conformity to an uneven ground. High elongation properties allow these liners to conform to irregularities in the subgrade, which is the leveled-off surface of earth or rock underlying a foundation, that may cause punctures and tears in other liners. Common applications for LLDPE liners include landfill caps and mining heap leach pads. · GSE Textured.Textured liners create increased frictional resistance between the soil layers and the liner system, which allows the liner system to maintain its integrity on steep slopes and under harsh conditions. These liners maximize the volume of material that can be contained within the geomembrane. Common applications for GSE Textured liners include landfill liners and mining heap leach pads located on steeper slopes. · GSE White.This co-extruded, HDPE or LLDPE geomembrane liner reduces heat build-up through its light-reflective properties. By reflecting light and heat, the liner expands and contracts less during installation, reducing the likelihood of wrinkles and associated stress. In addition, the lower temperatures on the surface of the liner enable installers to work more effectively. The liner’s reflective nature also protects subgrade soils from drying out and cracking, and the white surface greatly improves detection of installation damage by revealing scoring and abrasions as black marks exposed against the white surface. GSE White liners are commonly used in conjunction with nuclear power plants, mining and landfill projects. · GSE Conductive.This premium grade, HDPE geomembrane liner allows for easy and efficient spark testing of the installed material to detect post-installation damage and locate potential leaks. This product is used in applications that have a high risk of containment failure. Drainage Products Drainage products, such as geonets and geocomposites, typically are installed along with geomembranes in a liner system to keep liquids from accumulating on the liners. These drainage products provide the transmission avenues for liquid and gas collection and leak detection systems. Our primary drainage products are GSE HyperNet and GSE FabriNet. · GSE HyperNet.Our geonet product consists of two sets of HDPE strands intertwined to form a channel along which fluid is conveyed for drainage. This drainage capability has traditionally been provided by thick layers of aggregates, such as sand or gravel. GSE HyperNet has better performance characteristics and is easier to install than traditional aggregates. GSE HyperNet liners are commonly used as part of a landfill liner system. 6 · GSE FabriNet.Our geocomposite product is produced by heat bonding nonwoven geotextiles to one or both surfaces of the GSE HyperNet. This permeable textile serves as a separator and a filter, keeping soils out of the GSE HyperNet drainage layer, which allows the product to perform its intended function of transmitting liquids and gases. GSE FabriNet liners are commonly used as part of a landfill liner system. Geosynthetic Clay Liners GCLs are synthetic clay liners that typically are installed as the bottom layer of a liner system. They are constructed of sodium bentonite clay, which is a highly impermeable substance and often replaces the thick layers of compacted natural clay that are sometimes used as a subgrade layer. We offer two varieties of GCLs: · GSE GundSeal.This GCL combines HDPE liners with highly expansive sodium bentonite clay. The sodium bentonite clay is adhered directly to the liner and serves as a support layer to the liner, sealing any small punctures in the overlaying liner by expanding or swelling upon contact with liquids. Common applications of GSE GundSeal include landfill liners and water containment pond liners. · GSE Bentoliner.This GCL combines durable geotextile outer layers with an inner layer of low permeability sodium bentonite clay. The geotextile’s thermally bonded fibers reinforce and protect the bentonite layer, providing high internal strength and resistance to destructive chemical components, such as those found in coal ash. GSE Bentoliner includes patent-pending coal ash-resistant GCL. GSE Bentoliner offers an array of application usages for low to high loads and flat to steep slopes in landfill liners, mining heap lead pads and water containment pond liners. Nonwoven Geotextiles Nonwoven geotextiles are synthetic, staple fiber, nonwoven needle-punched fabrics used in environmental and other industrial applications that include filtration, soil stabilization, separation, drainage and gas transmission, cushion and liner protection applications. Our nonwoven geotextile products are available in many weights and thicknesses to meet specific product requirements. They are used primarily internally to manufacture our geocomposite and Bentoliner products. Sales of nonwoven geotextiles represented 3% of our total product sales in each of 2009, 2010 and 2011. Specialty Products We offer other specialty polysynthetic products that were developed for unique solutions and do not fall under the above categories. Examples include: · GSE CurtainWall and GSE GundWall.These specialty products are vertical barrier systems that block the lateral migration of subsurface fluids. GSE CurtainWall is best suited for trench-style installations, while GSE GundWall is more commonly installed with trenchless, vibratory and installation techniques. · GSE StudLiner.GSE StudLiner is a studded geomembrane that protects against corrosion and deterioration of concrete structures, including tanks, pipes, drainage channels and tunnels. Common applications for GSE StudLiner include industrial, municipal and civil applications, such as concrete storage tank protection. · Pre-Fabricated Products.These products include pipe boots, corners, sumps or other ancillary parts that are fit to the liner in order to reduce installation time and simplify the process. End Markets and Applications Our broad selection of geosynthetic products are used in a variety of end markets and applications. End markets for our products include mining, solid waste containment, liquid containment, coal ash containment, shale oil and gas and other industrial and civil applications. Mining Our products are used in heap leach mining processes and other mining processes. Heap leach mining enables the low-cost extraction of metals from low-grade ores. Heap leaching entails placing mined ore on a large geosynthetic leach pad and pouring an acid leachate over the ore to dissolve the ore, separating targeted minerals or metals in the process. The use of geosynthetic materials prevents the contamination of the soil and groundwater by these chemical solutions and contains the valuable dissolved ore in the leachate, ensuring its recovery. Geomembranes, drainage products and geosynthetic clay liners are used to line the soil, drain the leachate and recapture and recycle the solutions along with the extracted precious metals. In other mining processes, geosynthetics are used as containment solutions for the tailing ponds in which water-borne tailings, or the materials left over from separating the valuable fraction from the uneconomic fraction of an ore, are stored in order to allow the separation of solid particles from water. As a result of the potentially environmentally hazardous composition of tailing, modern-day mining procedures make tailings areas environmentally safe after closure, as 7 the storage and disposal facilities for tailings, typically a dam or pond, is often the most important environmental liability for a mining project. Geosynthetic solutions are used to appropriately line tailing ponds for the confinement of tailings and groundwater protection purposes. Solid Waste Containment One of the primary applications for our products is the construction of landfill liner systems for solid waste containment. Geomembranes function as drainage products and liners to prevent landfill runoff from entering the surrounding environment and as caps to prevent the escape of greenhouse gases, to control odors and to limit rainwater infiltration. Our suite of products and wide industry expertise allows a customer to employ us as its single-source provider for the numerous landfill liner products needed to construct a landfill liner system. The primary purpose of a liner in a landfill is to protect the soil and groundwater from contamination. Liners can also be used upon the closing of a landfill, when a landfill cap is installed on top of the waste to prevent the degrading waste gas from escaping into the atmosphere. Liquid Containment Our geosynthetic products are also used globally in a wide variety of liquid containment applications. Water treatment facilities, canals, irrigation waterways, reservoirs, dams, tunnels and other civil engineering and nonbuilding construction projects require geosynthetic products for liquid containment. Geomembranes are used in agriculture, aquaculture and other water management applications to contain water, a scarce resource in certain climates, protect against the leakage of environmentally contaminated substances, retain the structural integrity of canals and ponds and protect against soil erosion and weed growth. Coal Ash Containment Our products are used in the ponds, landfills and surface impoundments which are used to contain the ash that is produced as a byproduct of the coal combustion process. Because coal ash is a contaminant which contains the same metals and other components as the coal which is burned, geosynthetic solutions are used in groundwater protection applications by electric utilities and other non-utility, industrial coal burning sites. Shale Oil and Gas Our geosynthetic solutions are used in a number of applications in the drilling and production of shale oil and gas, including to effectively line storage and disposal ponds for both the freshwater required for fracking and for flowback water, a by-product containing high levels of the salt, down-well chemicals and metals used in the fracking process. Supply Chain Management Resin-based material, derived from crude petroleum and natural gas, accounted for approximately 80% of our cost of products in each of 2009, 2010 and 2011. Our ability to both manage the cost of our resin purchases as well as pass fluctuations in the cost of our raw materials through to our customers is critical to our profitability. In early 2010 we implemented successful performance initiatives that focused on reducing the risk of volatility in resin costs on our profitability. We have developed the policies, processes, tools and organizational training procedures listed below to enable better resin cost management and facilitate the efficient pass through of increases in our resin costs to our customers. As a result of these policies, we successfully managed volatile resin prices between June 2010 and May 2011, when polyethylene resin prices fluctuated 23.1% between $0.78 per pound and $0.96 per pound, according to publicly available data from IHS Inc. · We hired a highly experienced polyethylene expert to lead our global procurement effort, implement best practices in global resin purchasing and better forecast our resin costs. · We have increased the number of our raw material suppliers. In addition, we now conduct our purchasing on a global basis to facilitate a consistent supply of competitively-priced raw material at each of our manufacturing facilities. In addition to providing us with better leverage with suppliers, this practice has enabled us to better manage our working capital on a global basis. In 2011, our largest supplier accounted for 20% of our costs of products, down from 31% in 2010. · We have implemented pricing tools and training guidelines for our sales force and finance team that facilitate effective margin evaluation. The new tools and training guidelines provide all personnel involved in selling our products and approving bid submissions with access to the information required to effectively manage our profitability and the training to appropriately use this information. The pricing tool uses a continuously updated cost model that takes into account our internally forecasted resin pricing, developed by the polyethylene expert mentioned above. As a result, all of our quotes include product pricing that reflects delivered cost (including forecasted resin prices) and calculates our anticipated project profitability. 8 · We have institutionalized a stringent internal bid approval and escalation process using the pricing tool described above. As a result, bids often reach our Chief Financial Officer for approval, depending on the order size and anticipated profitability. This policy has allowed us to track and manage the success of our sales force in using the pricing tool and to be more nimble in our pricing and cost management decision making. We also review all sales managers’ salaries and incent them with a commission program that is based on gross profit. · We have created a plant sourcing decision model that we run for certain large projects in order to determine the manufacturing facility with the lowest delivered cost for each project. This decision model considers the impact of regional resin cost fluctuations, plant capacity, manufacturing costs and transportation costs. This model allows us to better manage our profitability across regions. · We have also globally implemented a large project tracking process that provides better visibility into our sales pipeline and increases our ability to manage working capital, plant capacity and profitability. For some larger, longer-run projects, we may purchase the resin required for the project in advance, using either our balance sheet or liquidity provided by the customer, in order to better manage the risk volatile resin prices present to our profitability. Even for these large and complex orders, however, delivery of our products usually occurs over a relatively short timeframe, which protects us from extended exposure to fluctuating resin prices when we have not purchased resin in advance. While the significant majority of our products are sold under contracts that provide for 30-day re-pricing provisions at our option, and while we have taken advantage of this option in the past, the policies, processes, tools and organizational training procedures described above allow us to limit the need to re-price projects already under contract. This in turn helps us better manage our relationships with our customers. We believe that managing the risks associated with volatility in resin costs is now among our critical and core competencies. Manufacturing Operations, Quality Control and Safety We manufacture standard products as well as to specific project specifications through a variety of processes, resulting in a broad array of liner systems. The following table summarizes the processes we use: 9 Manufacturing Process Products Description Round Die Extrusion Geomembranes Polyethylene is extruded vertically from a round die through two concentric die lips, then cut, flattened and rolled onto the take-up core. Flat Die Extrusion Geomembranes Polyethylene is extruded horizontally between two flat die lips and rolled onto the take-up core. Spray-on Texturing Geomembranes Molten polymer is sprayed onto previously extruded sheet creating a rough, friction surface. Net Die Extrusion & Geotextile Lamination Drainage Products Polyethylene is extruded downward to form a net, which is cut and formed into rolls. The geocomposite is produced by fusing nonwoven geotextile to the geonet. GundSeal Bentonite Clay Adhesion GCLs Bentonite clay and adhesive are distributed onto a geomembrane substrate to create a combination product of geomembrane and clay liner. Needle-punched Bentonite Clay Distribution GCLs Bentonite clay is sealed between two layers of geotextiles through a needling process. Needle-punch Nonwoven Geotextile Synthetic fibers are carded into a web, which is interlocked by repeatedly passing barbed felting needles in and out of the web. Our capabilities in round die and flat cast extrusion provide us with significant competitive advantages by enhancing the depth and variety of our geomembrane product line. Round die manufacturing allows us to produce liners with multiple layers. The multi-layer process supports in-line texturing as well as many of our specialty products such as GSE White and Leak Location Liners.The flat cast manufacturing process allows us to precisely control the thickness of geomembranes. The flat cast extrusion process supports production of thicker geomembranes with high machine productivity. The scale and sophistication of our manufacturing lines create a competitive advantage in the markets in which we operate. In addition, the sophistication of the manufacturing process requires an operational expertise that we have developed over 30years. The production line must be closely monitored and tightly controlled to ensure that the speed of the line and the rate of extrusion produce a finished good that meets requirements for integrity and thickness. Our experienced operations and production engineers are a valuable asset to us because of their ability to efficiently and effectively manage the manufacturing processes. Our global manufacturing quality assurance program, which is coordinated from our Houston headquarters, establishes rigorous quality control standards for the manufacture of geosynthetic products. Quality assurance laboratories at each manufacturing facility oversee all quality control initiatives. All raw materials, including polyethylene resin, are subject to tests that must comply with our specifications before entering the manufacturing process. Finished products are also tested; the quality assurance laboratories test finished product to ensure that it complies with product specifications. The laboratories catalog retained samples in the event the integrity of a product in the field is ever questioned. In addition, thickness readings are taken continuously over the length and width of the roll to ensure product consistency. Our operations are also centrally managed and coordinated. Our central organizational structure was implemented in 2010 and has resulted in the ability to improve performance through a common set of metrics and the sharing of best practices across our global infrastructure. Centralized engineering direction and product specifications create a network that can manufacture our products to our specifications on a global basis. Additionally, global customer inquiries are evaluated using a sourcing model that develops delivered cost from various manufacturing locations to allow us to serve global demand optimally. Safety is also coordinated on a global basis by a Global Safety Director based in Houston. This effort is developing a strong safety culture across our company. Safety awareness is driven through global training initiatives supported by 10 employee involvement in building our safety culture. Employee safety committees lead our safety efforts in every manufacturing location. Sales and Marketing Our sales and marketing efforts are conducted through a global network of sales professionals in more than 30countries who facilitate sales to end markets in approximately 90countries. Our engineering and technical sales personnel have, on average, ten years of experience in our industry. Our sales efforts are targeted primarily at national or regional waste management companies, independent installers of geosynthetic liners and mining, power and industrial companies. Our product sales consist primarily of sales to general contractors, independent installers of geosynthetic liners and facility owners who are responsible for product specifications and the design and awarding of orders. Our customer relationships enable us to capture greater market share. By leveraging customer relationships to work with end-users in the planning phase of projects, our products are often specified prior to the issuance of a request for proposal. Our products are typically sold through responsiveness to customers’ proposals that establish the design and performance criteria for the desired products. We are able to favorably leverage our product breadth, engineering capabilities and customer and end-user relationships in order to generate orders. We provide customers with limited material warranties on products, typically from one to five years. These warranties are generally limited to repair or replacement of defective products or workmanship, often on a prorated basis, up to the dollar amount of the original order. Environmental Legislation The enactment of numerous environmental laws and corresponding regulations has enhanced the market for our geosynthetic products. In the United States, RCRA provides the legal framework for the storage, treatment and disposal of hazardous and non-hazardous solid waste. Of particular importance to us has been the impact of SubtitleD of RCRA, which regulates the disposal of MSW at roughly 2,300 U.S. landfills. State regulations adopted under this title impose stringent compliance standards with regard to groundwater protections, which is what our products are designed to provide. SubtitleD regulations specify the use of a composite liner system consisting of highly impermeable clay and a geomembrane liner. The liner must be at least 30mils thick. In addition, amendments to RCRA require all new hazardous waste landfills to use liner systems composed of two or more liners, with leachate collection and drainage systems above and between the liners. These same amendments require double liners for surface impoundments or ponds used in the containment of certain hazardous liquids. Also of importance to our business, the Comprehensive Environmental Response, Compensation and Liability Act (“Superfund”), enacted in 1980, governs cleanup of abandoned or uncontrolled hazardous waste sites. Our products are used in cleanup work at these sites. For example, the EPA has published a presumptive remedy requiring the use of a “liner cap” in closed municipal solid waste landfills. This liner cap is designed to prevent groundwater contamination and assist in the containment of subterranean liquid waste plumes. Our products have been installed in landfills throughout the United States. In 1993, the State of Florida published regulations requiring gypsum waste generated as a by-product of phosphate mining to be stored on composite liners with a synthetic component. Our liners meet the specifications set forth in the Florida regulations. In May 2010, the EPA proposed regulating coal ash as a form of waste under RCRA, which is expected to result in coal ash containment being regulated similar to other wastes (although the specific waste classification of coal ash is yet to be determined). The EPA has announced that it is developing federal standards for the disposal of coal ash that will require the use of synthetic liner systems similar to those required by solid waste landfill regulations. These standards may never be promulgated, however, because the United States House of Representatives passed legislation in October 2011 that, if enacted, would mandate standards for the disposal of coal ash that the states, instead of the EPA, would enforce. Under the measure, states will be required to develop enforcement programs that regulate coal ash disposal similar to the programs states currently use to enforce the disposal of MSW, for example, by requiring the use of landfills and geosynthetic liners. A companion bill has been introduced in the United States Senate, but has not yet reached the Senate floor .The enactment of either federal or state standards represents a significant growth opportunity for us, and we are already experiencing increased sales in our coal ash containment end market as customers anticipate and preemptively prepare for the potential new regulations. Environmental laws and regulations in the United States, and in other countries, particularly in the European Community and Japan, have increased the demand for our geosynthetic products. In particular, activities that have an impact on groundwater quality have been the subject of increasing scrutiny by regulators, and may be the subject of future changes to existing laws and regulations. These activities include agricultural irrigation, animal feedlots and compounds, aquaculture facilities, industrial storm water runoff containment areas, canals, mining leach pads and tunnels. 11 Customers We have developed strong customer relationships through our history of providing high-quality products. We serve over 1,300customers worldwide that include primarily municipal and private companies engaged in mining, solid waste management, liquid containment, coal ash containment, shale oil and gas and other industrial and civil applications, as well as the independent installers, distributors and engineering and civil works construction companies serving these end-users. We have solidified relationships with this customer group through our product breadth, high levels of product performance and geographic reach. Our strong and diverse customer base spans a number of end markets in six continents; thus we are not overly dependent on any one customer or group of customers. In 2011, our top ten customers represented 21.2% of our total sales, with no customer representing more than 5% of our total sales. We estimate that approximately 85% of our customer base in 2011 represented repeat customers, or customers that have purchased products from us at least once previously, including independent installers of our products. We have developed longstanding relationships with our repeat customers, and our top ten customers have an average relationship tenure with us of 13years. Independent installers have consistently been among our top ten customers, but they vary year-to-year based on their respective success in winning orders. We also serve smaller customers that may only have a one-time need for a geosynthetic product. Our diverse customer base across a range of end markets and geographies helps support stable demand for our products. Suppliers Our principal products are manufactured primarily from specially formulated high grade polyethylene resins with chemical additives that enable the end product to resist weathering, ultraviolet degradation and chemical exposure. We maintain close, longstanding relationships with our suppliers to ensure supply and quality of resins. We maintain at least two primary suppliers for each manufacturing location in order to protect against potential supply shortages and to avoid reliance on a single supplier. We believe that because of our scale and manufacturing locations, we are able to negotiate resin prices less than or equal to any of our competitors. With seven manufacturing facilities on five continents and a global network of distributors, we are also able to optimize freight costs by reducing shipping distances and negotiating attractive rates with local distributors. Competition The geosynthetics industry is relatively fragmented due to the wide variety of products, functions, markets and geographies. We are one of the few companies that offer multiple types of geosynthetic products. We estimate that over 150companies produce geosynthetics and that there are approximately 30companies that compete in the production of geomembranes, which is our largest product type. The majority of competitors in the geomembrane market are small and medium-sized, privately held companies that offer only one or a few product types or lack a global market reach. We maintain a significant competitive advantage as the only industry participant with both (i)the ability to supply our customers with a complete geosynthetic lining solution, including composite liners and drainage products and (ii)the geographic reach to effectively serve a global market and respond to demand internationally. We have also leveraged our global presence by centralizing purchasing to ensure raw materials are purchased at the most economical prices, thereby taking advantage of economies of scale to which smaller competitors do not have access. Other competitive factors include the performance of our lining systems, quality and pricing. We lead the global geomembrane market with 24% market share. Our primary competitor in North America and Europe is Agru Kunststofftechnik GmbH (“Agru”), a family-owned company based in Austria, which focuses primarily on piping systems. This company’s American affiliate, Agru America, produces geomembranes and other geosynthetics primarily for lining applications to protect against leaching wastes and fluids from reservoirs. Agru has facilities in Austria, Germany and the United States. In less developed regions of the world, the competitive landscape is more fragmented than in the United States and European markets. Many competitors in these developing regions are low-cost geosynthetic manufacturers that lack the product quality and consistency to compete in more mature markets. As international regulations become increasingly stringent, greater importance will be placed on manufacturers such as us that have the technical expertise and industry certifications required to supply geosynthetic products that comply with these regulations. Intellectual Property Our intellectual property portfolio is one of the means by which we attempt to protect our competitive position. We rely primarily on a combination of know-how, trade secrets, trademarks and contractual restrictions to protect our products. We also own over 35 patents addressing limited aspects of our products. We are constantly seeking ways to protect our intellectual property through registrations in relevant jurisdictions. We have actively monitored and challenged violations of our intellectual property rights in the past, and we intend to continue to actively protect our intellectual property rights in the future to the fullest extent possible. 12 We have received patents from the U.S. Patent and Trademark Office (“USPTO”). Some of these patents have been issued in select foreign countries and certain patent applications are being prosecuted in such jurisdictions. We have registered our trademark and logo with the USPTO, and have registered our trademark in select foreign countries. Although in the aggregate our patents are important in the operation of our business, we do not believe the loss, by expiration or otherwise, of any one patent or group of patents would materially affect our business. Employees As of December31, 2011, we employed 603employees worldwide, of whom 255 were located in the United States. Given the seasonal nature of our business, we shift our total labor force throughout the year to accommodate for peak manufacturing periods and to lower costs through off-season periods. The shifts in our labor force are not material. Except for approximately 34 of our employees at our facility in Chile, none of our employees are subject to a collective bargaining agreement. Our workforces in certain foreign countries, such as Germany, have worker representative committees or work councils with which we maintain strong relationships.We believe our employee relations are good. See Item 10, “Directors, Executive Officers and Corporate Governance” for information about our executive officers. Regulation We are required to comply with a variety of federal, state, local and foreign laws governing the protection of the environment, the exposure of persons and property to wastes and occupational health and safety. These laws regulate, among other things, the generation, storage, handling, use and transportation of waste materials; the disposal and release of wastes and other substances into soil, air or water; and our obligations relating to the health and safety of our workers and the public. We are also required to obtain and comply with environmental permits and licenses for certain operations. If we violate or fail to comply with these requirements, we could be subject to private party or governmental claims, the issuance of administrative, civil and criminal fines or penalties, the denial, modification or revocation of permits, licenses or other authorizations, the imposition of injunctive obligations or other limitations on our operations, including the cessation of operations, and requirements to perform site investigatory, remedial or other corrective action. In some instances, such actions could be material and could result in adverse impacts on our operations and financial condition. Certain environmental requirements, and the interpretation of those requirements by regulators and courts, change frequently and might also become more stringent over time. We may incur material costs or liabilities related to our future compliance with those requirements. We have made and will continue to make capital and other expenditures to comply with environmental requirements. Because of the nature of our business, changes in environmental laws and the costs associated with complying with such requirements could have a material adverse effect on our business. We are also subject to laws governing the cleanup of contaminated property. Under these laws, we could be held liable for costs and damages relating to contamination of our past or present facilities (including liability to buyers of properties or businesses that we have sold) and at third-party sites to which our facilities sent wastes. The amount of such liability could be material. 13 ITEM IA. RISK FACTORS The following risk factors address the material risks concerning our business.If any of the risks discussed in this Annual Report on Form 10-K were to occur, our business, financial condition, results of operations, cash flows or prospects could be materially and adversely affected and the market price per share of our common stock could decline significantly.Certain statements in the following risk factors constitute forward-looking statements.See “Forward-Looking Statements.” Risks Related to Our Business Our business depends on the levels of capital investment expenditures by our customers, which are affected by factors such as the state of domestic and global economies, the cyclical nature of our customers’ markets, our customers’ liquidity and the condition of global credit and capital markets. Our products are generally integrated into complex, large-scale projects undertaken by our customers. As such, demand for most of our products depends on the levels of new capital investment expenditures by our customers. The levels of capital expenditures by our customers, in turn, depend on general economic conditions, availability of credit, economic conditions within their respective industries and geographies and expectations of future market behavior. The ability of our customers to finance capital investment may also be affected by factors independent of the conditions in their industry, such as the condition of global credit and capital markets. The businesses of many of our customers, particularly mining, waste management and liquid containment companies, are, to varying degrees, cyclical and have experienced periodic downturns that may adversely impact our sales in the future as they have in the past. The demand for our products by these customers depends, in part, on overall levels of industrial production and construction, general economic conditions and business confidence levels. During economic downturns, our customers in these industries have historically tended to delay large capital projects, as they did during the global recession in 2007 through 2009, which had a negative effect on our results of operations. Additionally, fluctuating energy demand forecasts and lingering uncertainty concerning commodity pricing can cause our customers to be more conservative in their capital planning, which may also reduce demand for our products. Significant fluctuations or reductions in copper, gold and silver prices, for example, generally depress the level of mining activity and result in a corresponding decline in the demand for our products among mining customers, as occurred during 2007 through 2009. Reduced demand for our products could result in the delay or cancellation of existing orders or lead to excess manufacturing capacity, which unfavorably impacts our absorption of fixed manufacturing costs. Any of these outcomes could adversely affect our business, financial condition, results of operations and cash flows. While growth in North American and European markets has historically trended with GDP growth, emerging markets present significant growth opportunities. If we are not successful in shifting sales to the growing emerging and frontier markets, the growth in our sales could moderate. Additionally, some of our customers may delay capital investment even during favorable conditions in their markets. Lingering effects of global financial markets and banking systems disruptions experienced in 2007 through 2009 continue to make credit and capital markets difficult for some companies to access. Difficulties in accessing these markets and the associated costs can have a negative effect on investment in large capital projects, even during favorable market conditions. In addition, the liquidity and financial position of our customers could impact their ability to pay in full or on a timely basis. Any of these factors, whether individually or in the aggregate, could have a material adverse effect on our customers and, in turn, our business, financial condition, results of operations and cash flows. Our future sales depend, in part, on our ability to bid and win new orders. Our failure to effectively obtain future orders could adversely affect our profitability. Our future sales and overall results of operations require us to successfully bid on new orders that are frequently subject to competitive bidding processes. For example, in 2011, the substantial majority of our sales consisted of supplying products for projects pursuant to competitive bids. Our sales from major projects depend, in part, on the level of capital expenditures in our principal end markets, including the mining, waste management, liquid containment, coal ash containment and shale oil and gas industries. The number of such projects we win in any particular year fluctuates, and is dependent on the number of projects available and our ability to bid successfully for such projects. Proposals and negotiations are complex and frequently involve a lengthy bidding and selection process, which is affected by a number of factors, such as competitive position, market conditions, financing arrangements and required governmental approvals. If negative market conditions arise, or if we fail to secure adequate financial arrangements or required governmental approvals, we may not be able to pursue particular projects, which could adversely affect our profitability. 14 Increases in prices or disruptions in supply of our raw materials could adversely impact our financial condition. Pricing for our products is driven to a large extent by the costs of polyethylene resin and other raw materials, which significantly impact our operating results. In 2011, raw materials cost represented 82% of our cost of products. Our principal raw material, polyethylene resin, is occasionally in short supply and subject to price fluctuation in response to availability of manufacturing capacity, market demand and the price of feedstocks, including crude oil and natural gas. For example, the industrywide price of polyethylene resin has increased from $0.78 per pound in June 2010 to $0.96 per pound in May 2011 based on publicly available data from IHS Inc. Our performance depends, in part, on our ability to reflect changes in resin costs in the selling prices for our products. In the past we have generally been successful in managing increased raw material costs and have increased selling prices only when necessary, but we may not be able to do so in the future. We do not enter into long-term purchase orders for the delivery of raw materials. Our orders with suppliers are flexible and do not contain minimum purchase volumes or fixed prices. Accordingly, our suppliers may change their prices and other purchase terms on a monthly basis. We believe we have improved our raw material purchasing practices over recent years with the implementation of advanced pricing and forecasting tools, more centralized procurement and additional sourcing relationships, which has decreased our raw material costs. However, competitive market conditions in our industry and contractual arrangements with certain of our customers may limit our ability to pass the full cost of higher resin or other raw material pricing through to our customers promptly or completely. Even in cases in which our contractual arrangements with our customers permit us to pass on the cost of higher resin, enforcing such provisions may have a negative effect on our relationships with our customers. For example, in early 2010, we sought to enforce re-pricing provisions against a number of our customers to offset a dramatic increase in resin prices. As a result, we experienced a slower customer order rate for several months following the re-pricing, which adversely affected our results of operations. Raw material shortages or significant increases in the price of raw materials increase our costs and may reduce our operating income if we are not able to pass through all of the increases to our customers. Additionally, if any of our key polyethylene resin suppliers were unable to deliver resin to us for an extended period of time, or if we were no longer able to purchase resin at competitively advantageous prices, we may not be able to satisfy our resin requirements through other suppliers on competitive terms, or at all, which could have a material adverse effect on our results of operations. Increases in resin prices or a significant interruption in resin supply could have a material adverse effect on our financial condition, results of operations or cash flows. We do not currently enter into derivative instruments to offset the impact of resin price fluctuations and do not intend to do so for the foreseeable future. Our future growth depends, in part, on developing new applications and end markets for our products. Changes in legislative, regulatory or industry requirements or competitive technologies may render certain of our products obsolete. We place a high priority on developing new products, as well as enhancing our existing products, and our success depends on our ability to anticipate changes in regulatory and technology standards and to cultivate new applications for our products as the geosynthetics industry evolves. If we are unable to develop and introduce new applications and new addressable markets for our products in response to changes in environmental regulations, changing market conditions or customer requirements or demands, our competitiveness could be materially and adversely affected. For example, we have spent considerable resources developing higher-value products that are currently only sold in the North American market. If we are unable to introduce these products to other markets, our margin growth may be moderated. Furthermore, we cannot be certain that any new or enhanced product will generate sufficient sales to justify the expenses and resources devoted to such product diversification effort. Unexpected equipment failures or significant damage to one or more of our manufacturing facilities would increase our costs and reduce our sales due to production curtailments or shutdowns. We operate seven manufacturing facilities on five continents. Our operations have been centrally managed and coordinated from our facility in Houston, Texas since 2010. An interruption or suspension of production capabilities at these facilities, or significant damage to one or more of our facilities, as a result of equipment failure, fire, explosions, long-term mechanical breakdowns, violent weather conditions or other natural disasters, work stoppages, power outages, war, terrorist activities, political conflict or other hostilities or any other cause, could result in our inability to manufacture our products, which would reduce our sales and earnings for the affected period, affect our relationships with our most significant customers and distributors and cause us to lose future sales. For example, our facility in Houston, Texas was impacted by Hurricane Ike in 2008 and had to be shut down for a period of 12days. A similar natural disaster in the future could have a material adverse effect on our global operations. Our business interruption insurance may not be sufficient to cover all of our losses from a natural disaster, in which case our reimbursed losses could be substantial. We operate in a highly competitive industry. We sell our products in a very competitive marketplace that is characterized by a small number of large, global producers, including Agru, and a large number of small, local or regional producers. The principal resin types that we use in 15 our products are high-density polyethylene and linear low-density polyethylene. We compete both with companies that use the same raw materials that we do and with companies that use different raw materials. Additionally, companies that manufacture geosynthetic products that are not currently competing with us may decide to do so in the future. Competition is primarily based on product performance, quality and pricing. Pricing remains very competitive on a regional basis, with excess capacity in the industry impacting margins. Moreover, our current and potential competitors may have substantially greater financial resources, name recognition, research and development, marketing and human resources than we have. In addition, our competitors may succeed in developing new or enhanced products that are better than our products. These companies may also prove to be more successful than we are in marketing and selling these products. We may not be able to compete successfully with any of these companies. Increased competition as to any of our products could result in price reductions, reduced margins and loss of market share, which could negatively affect our business, financial condition, results of operations, cash flows or prospects. We may not be able to manage our expansion of operations effectively. We anticipate continued expansion of our business to address growth in demand for our products, as well as to capture new market opportunities. To manage the potential growth of our operations, we will be required to improve our operational and financial systems, procedures and controls, increase manufacturing capacity and output and expand, train and manage our internal personnel. For example, we currently manufacture our higher-margin proprietary products only in Houston, but plan to manufacture these products globally in the future. Furthermore, we will need to maintain and expand our relationships with our customers, suppliers and other third parties. We cannot assure you that our current and planned operations, personnel, systems or internal procedures and controls will be adequate to support our future growth. If we are unable to manage our growth effectively, we may not be able to take advantage of market opportunities, execute our business strategies or respond to competitive pressures. Our inability to deliver our products on time could affect our future sales and profitability and our relationships with our customers. Our ability to meet customer delivery schedules for our products is dependent on a number of factors including, but not limited to, access to the raw materials required for production, an adequately trained and capable workforce, project engineering expertise for certain large projects, sufficient manufacturing plant capacity and appropriate planning and scheduling of manufacturing resources. Our failure to deliver in accordance with customer expectations may result in damage to existing customer relationships and result in the loss of future business. Any such loss of future business could negatively impact our financial performance and cause adverse changes in the market price of our common stock. We are subject to certain risks associated with our international operations that could harm our revenues and profitability. We have significant international operations, and we intend to increase our international manufacturing and distribution capacity in the future. Certain risks are inherent in international operations, including: · difficulties in enforcing agreements and collecting receivables through certain foreign legal systems; · foreign customers with longer payment cycles than customers in the United States; · tax rates in certain foreign countries that exceed those in the United States and foreign earnings subject to withholding requirements; · imposition of tariffs, quotas, exchange controls or other trade barriers; · general economic conditions, political unrest and terrorist attacks; · exposure to possible expropriation or other governmental actions; · increased complexity and costs of staffing and managing widespread operations; · import and export licensing requirements; · restrictions on repatriating foreign profits back to the United States; · increased risk of corruption, self-dealing or other unethical practices among business partners in less developed regions of the world that may be difficult to deter or remedy; · difficulties protecting our intellectual property; and · difficulties associated with complying with a variety of foreign laws and regulations, some of which may conflict with U.S. laws. 16 In addition, foreign operations involve uncertainties arising from local business practices, cultural considerations and international political and trade tensions. For example, our operations in Egypt were briefly suspended in early 2011 due to political unrest in that country. As we continue to expand our business globally, our success will be dependent, in part, on our ability to anticipate and effectively manage these and other risks. We cannot assure you that we will be able to manage effectively these risks or that these and other factors will not have a material adverse effect on our international operations or our business, financial condition, results of operations or cash flows. Our international operations are subject to political and economic risks for conducting business in corrupt environments. Although a portion of our international business is currently in regions where the risk level and established legal systems are similar to those in the United States, we also conduct business in developing countries. We are focusing on increasing our sales in regions such as South America, Southeast Asia, India, China and the Middle East, which are less developed, have less stable legal systems and financial markets and are generally recognized as potentially more corrupt business environments than the United States and thus present greater political, economic and operational risks. We emphasize compliance with the law and have various internal policies and procedures in place and conduct ongoing training of employees with regard to business ethics and key legal requirements such as the U.S. Foreign Corrupt Practices Act (the “FCPA”) and similar anti-corruption laws and regulations in other jurisdictions. These laws and regulations generally prohibit companies and their intermediaries from making improper payments to non-U.S. government officials for the purpose of obtaining or retaining business or securing an improper business advantage. Despite such policies and procedures and the FCPA training we provide to our employees, we cannot guarantee that our employees will adhere to our code of business conduct, other company policies or the anti-corruption laws of a particular nation. If we are found to be liable for FCPA or similar anti-corruption law or regulatory violations, whether due to our or others’ actions or inadvertence, we could be subject to civil and criminal penalties or other sanctions and could incur significant costs for investigation, litigation, fees, settlements and judgments, which could have a material adverse effect on our business, financial condition, results of operations or cash flows. Currency exchange rate fluctuations could have an adverse effect on our results of operations and cash flows. We generate a significant portion of our sales, and incur a significant portion of our expenses, in currencies other than U.S. dollars. In 2010 and 2011, 34% and 31% of our sales, respectively, were denominated in a currency other than the U.S. dollar, and as of December31, 2011, 24% of our assets and 11% of our liabilities were denominated in a currency other than the U.S. dollar. To the extent that we are unable to match sales received in foreign currencies with costs paid in the same currency, exchange rate fluctuations in any such currency could have an adverse effect on our results of operations and cash flows. During times of a strengthening U.S. dollar, our reported sales from our international operations will be reduced because the applicable local currency will be translated into fewer U.S. dollars. We do not currently enter into derivative instruments to offset the impact of currency exchange rate fluctuations and do not intend to do so for the foreseeable future. Our operating results may be subject to quarterly fluctuations due to the possible delayed recognition of large orders in our financial statements. Our sales efforts for many of our products involve discussions with the end-users during the planning phase of projects. The planning, designing and manufacturing process can be lengthy. The typical planning and design phase for our projects ranges from six months to four years. As a result, there is often a delay between the investment of resources in developing and supplying a product and the recognition in our financial statements of the sales of the product. Our long sales cycle and the unpredictable period of time between the placement of an order and our ability to recognize the sales associated with the order make sales predictions difficult, particularly on a quarterly basis, and can cause our operating results to fluctuate significantly from quarter to quarter. The costs and difficulties of acquiring and integrating complementary businesses and technologies could impede our future growth and adversely affect our competitiveness. As part of our growth strategy, we will consider acquiring complementary businesses. Future acquisitions could result in the incurrence of debt and contingent liabilities, which could have a material adverse effect on our business, financial condition and results of operations. Risks we could face with respect to acquisitions include: · greater than expected costs and management time and effort involved in identifying, completing and integrating acquisitions; · risks associated with unanticipated events or liabilities; · potential disruption of our ongoing business and difficulty in maintaining our standards, controls, information systems and procedures; · entering into markets and acquiring technologies in areas in which we have little experience; 17 · the inability to successfully integrate the products, services and personnel of any acquisition into our operations; · a need to incur debt, which may reduce our cash available for operations and other uses; and · the realization of little, if any, return on our investment. If we are unable to retain key executives and other personnel, our growth may be hindered. Our success largely depends on maintaining our staff of qualified professionals, many of whom have numerous years of experience and specialized expertise in our business. The market for qualified professionals is competitive, and we may not continue to be successful in our efforts to attract and retain these professionals. In particular, our President and Chief Executive Officer, MarkC. Arnold, has considerable industry experience and would be difficult to replace. As such, our future operations could be harmed if any of our senior executives or other key personnel ceased working for us. Our future operations could also be harmed if we are unable to attract, hire, train and retain qualified managerial, sales, operations, engineering and other technical personnel. Although we have employment and non-competition agreements with certain of our key employees, those agreements may not assure the retention of our employees, and we may not be able to enforce all of the provisions in any employment or non-competition agreement. In addition, we do not have key person insurance on any of our senior executives or other key personnel. The loss of any member of our senior management team or other key employee could damage critical customer relationships, result in the loss of vital knowledge, experience and expertise, lead to unanticipated recruitment and training costs and make it more difficult to successfully operate our business and execute our business strategy. We may be adversely affected by environmental and health and safety regulations to which we are subject. We are required to comply with a variety of federal, state, local and foreign laws governing the protection of the environment, the exposure of persons and property to hazardous substances and occupational health and safety. These laws regulate, among other things, the generation, storage, handling, use and transportation of hazardous materials; the disposal and release of wastes and other substances into soil, air or water; and our obligations relating to the health and safety of our workers and the public. We are also required to obtain and comply with environmental permits and licenses for certain operations. We cannot assure you that we are at all times in full compliance with all environmental laws, permits or licenses. If we violate or fail to comply with these requirements, we could be subject to private party or governmental claims, the issuance of administrative, civil and criminal fines or penalties, the denial, modification or revocation of permits, licenses or other authorizations, the imposition of injunctive obligations or other limitations on our operations, including the cessation of operations, and requirements to perform site investigatory, remedial or other corrective action. In some instances, such actions could be material and could result in adverse impacts on our operations and financial condition. Certain environmental requirements, and the interpretation of those requirements by regulators and courts, change frequently and might also become more stringent over time. We therefore cannot assure you that we will not incur material costs or liabilities related to our future compliance with these requirements. We have made and will continue to make capital and other expenditures to comply with environmental requirements. Because of the nature of our business, changes in environmental laws and the costs associated with complying with such requirements could have a material adverse effect on our business. We are also subject to laws governing the cleanup of contaminated property. Under these laws, we could be held liable for costs and damages relating to contamination of our past or present facilities and at third-party sites to which our facilities sent wastes or hazardous substances. The amount of such liability could be material. We cannot assure you that we will not have liability for any such contamination, nor can we assure you that we will not experience an accident or become liable for any other contamination that may have occurred in the past (including such liability to buyers of properties or businesses that we have sold). Product liability and indemnification claims could have a material adverse effect on our operating results. Our ability to maintain insurance may be limited, and our coverage may not be sufficient for all claims. Our products are used in, among other things, containment systems for the prevention of groundwater contamination. Our products are also used in significant public works projects. Accordingly, we face an inherent business risk of exposure to product liability claims (including claims for strict liability and negligence) and claims for breach of contract in the event that the failure of our products or their installation results, or is alleged to result, in property damage, damage to the environment or personal injury. We agree in most cases to indemnify the site owner, general contractor and others for certain damages resulting from our negligence and that of our employees. We cannot assure you that we will not incur significant costs to defend product liability and breach of contract claims or that we will not experience any material product liability losses or indemnification obligations in the future. Such costs, losses and obligations may have a material adverse impact on our financial condition, results of operations or cash flows. 18 Although we maintain insurance within ranges of coverage consistent with industry practice, this insurance may not be available at economically feasible premiums and may not be sufficient to cover all such losses. In addition, our insurance policies are subject to large deductibles. An unsuccessful outcome in legal actions and claims against us may have a material adverse impact on our financial condition, results of operations or cash flows. Even if we are successful in defending against a claim relating to our products, claims of this nature could cause our customers to lose confidence in our products and our company. We may experience significant warranty claims that increase our costs. We provide our customers of geosynthetic products with limited material product warranties. Our limited product warranties are typically five years but occasionally extend up to 20years. These warranties are generally limited to repair or replacement of defective products or workmanship, often on a prorated basis, up to the dollar amount of the original order. In some foreign orders, we may be required to provide the customer with specified contractual limited warranties as to material quality. Our product warranty liability in many foreign countries is dictated by local laws in addition to the warranty specified in the orders. Failure of our products to operate properly or to meet specifications may increase our costs by requiring additional engineering resources, product replacement or monetary reimbursement to a customer. We have received warranty claims in the past, and we expect to continue to receive them in the future. Warranty claims are not covered by insurance, and substantial warranty claims in any period could have a material adverse effect on our financial condition, results of operations or cash flows as well as on our reputation. A significant portion of our business is conducted through foreign subsidiaries and our failure to generate sufficient cash flow from these subsidiaries, or otherwise repatriate or receive cash from these subsidiaries, could result in our inability to repay our indebtedness. In 2011, 56% of our sales were generated outside of North America. As of December31, 2011, 71%, or $6.4million, of our cash was held outside of the United States, including $1.8million in Europe. In general, when an entity in a foreign jurisdiction repatriates cash to the United States, the amount of such cash is treated as a dividend taxable at current U.S. tax rates. Accordingly, upon the distribution of cash to us from our non-U.S. subsidiaries, we will be subject to U.S. income taxes. Although foreign tax credits may be available to reduce the amount of the additional tax liability, these credits may be limited based on our tax attributes. The U.S. tax effects of potential dividends and related foreign tax credits associated with earnings indefinitely reinvested have not been realized pursuant to ASC-740-10. While we have been able to meet the regular interest payment obligations on our indebtedness to date from cash generated through our U.S. operations, we may not be able to do so in the future or may seek to repatriate cash for other uses, and our ability to withdraw cash from foreign subsidiaries will depend upon the results of operations of these subsidiaries and may be subject to legal, contractual or other restrictions and other business considerations. Our foreign subsidiaries may enter into financing arrangements that limit their ability to make loans or other payments to fund payments of our debt. In particular, to the extent our foreign subsidiaries incur additional indebtedness, the ability of our foreign subsidiaries to provide us with cash may be limited. In addition, dividend and interest payments to us from our foreign subsidiaries may be subject to foreign withholding taxes, which could reduce the amount of funds we receive from our foreign subsidiaries. Dividends and other distributions from our foreign subsidiaries may also be subject to fluctuations in currency exchange rates and legal and other restrictions on repatriation, which could further reduce the amount of funds we receive from our foreign subsidiaries. Our substantial level of indebtedness could have a material adverse effect on our financial condition. We have a substantial amount of indebtedness. After giving effect to our IPO and the application of the net proceeds therefrom, as of December31, 2011, we would have had approximately $147.0million of total indebtedness. Our high level of indebtedness could have important consequences to you, including the following: · our ability to obtain additional financing for working capital, capital expenditures, acquisitions or general corporate purposes may be impaired; · we must use a substantial portion of our cash flow from operations to pay interest and principal on our indebtedness, which will reduce the funds available to us for other purposes such as capital expenditures; · we may be limited in our ability to borrow additional funds; · we may have a higher level of indebtedness than some of our competitors, which may put us at a competitive disadvantage and reduce our flexibility in planning for, or responding to, changing conditions in our industry, including increased competition; and · we may be more vulnerable to economic downturns and adverse developments in our business. 19 In addition, we may incur more debt. Our term loan facilities and Revolving Credit Facility (our “Senior Secured Credit Facilities”), do not completely prohibit us from incurring additional debt, and the payment of payment in kind (“PIK”) interest on our Second Lien Term Loan increases our outstanding debt by the amount of such PIK payments. This could increase the risks associated with our substantial indebtedness described above. We expect to utilize borrowings under our Senior Secured Credit Facilities and other financing arrangements and cash flow from operations, if any, to pay our expenses. Our ability to pay our expenses thus depends, in part, on our future performance, which will be affected by financial, business, economic and other factors. We will not be able to control many of these factors, such as economic conditions in the markets where we operate and pressure from competitors. We cannot be certain that our borrowing capacity or future cash flows will be sufficient to allow us to pay principal and interest on our indebtedness and meet our other obligations. We did not generate cash flow from operations for the year ended December31,2010, although we did for the years ended December31, 2011 and 2009. If we fail to generate cash flow in the future and do not have enough liquidity to pay our obligations, we may be required to refinance all or part of our existing debt, sell assets or borrow more money. We cannot guarantee that we will be able to do so on terms acceptable to us, or at all. In addition, the terms of our existing or future debt agreements, including the Senior Secured Credit Facilities, may restrict us from pursuing any of these alternatives. Our Senior Secured Credit Facilities impose significant operating and financial restrictions, which may prevent us from capitalizing on business opportunities and taking certain corporate actions. Our Senior Secured Credit Facilities impose, and any future financing agreements that we may enter into will likely impose, significant operating and financial restrictions on us. These restrictions may limit our ability to finance future operations or capital needs or to engage in, expand or pursue our business activities, including our ability to: · incur additional indebtedness; · create liens or other encumbrances; · pay dividends or make certain other payments, investments, loans and guarantees; and · sell or otherwise dispose of assets and merge or consolidate with another entity. In addition, our Senior Secured Credit Facilities require us to meet certain financial ratios and financial condition tests. See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations– Liquidity and Capital Resources– The Refinancing Transactions; Description of Long-Term Indebtedness.” Events beyond our control could affect our ability to meet these financial ratios and financial condition tests. Our failure to comply with these obligations could cause an event of default under our Senior Secured Credit Facilities. If an event of default occurs, our lenders could elect to declare all amounts outstanding under our Senior Secured Credit Facilities, including accrued and unpaid interest, to be immediately due and payable; the lenders could foreclose upon the assets securing our Senior Secured Credit Facilities; and the lenders under our Revolving Credit Facility could terminate their commitments to lend us money, which could have a material adverse effect on our business and prospects. Our product deliveries have traditionally fluctuated seasonally and such fluctuations could affect our stock price. Due to the significant amount of our projects in the northern hemisphere (North America, Europe and portions of Asia), our operating results are impacted by seasonal weather patterns in those markets. In the northern hemisphere, the greatest volume of geosynthetic product deliveries typically occurs during the summer and fall of each year due to milder weather, which results in seasonal fluctuations of sales. As a result, our sales in the first and fourth quarters of the calendar year have historically been lower than sales in the second and third quarters. We may not be able to use our manufacturing capacity at our various locations to mitigate the impact of seasonal fluctuations on our manufacturing and delivery schedules. Changes in our quarterly operating results due to seasonal fluctuations could negatively affect our stock price. We rely primarily on trade secrets and contractual restrictions, and not patents, to protect our proprietary rights. Failure to protect our intellectual property rights may undermine our competitive position, and protecting our rights or defending against third-party allegations of infringement may be costly. Our commercial success depends on our proprietary information and technologies. We rely primarily on a combination of know-how, trade secrets, trademarks and contractual restrictions to protect our intellectual property rights. We own several patents addressing limited aspects of our products. The measures we take to protect our intellectual property rights may be insufficient. Failure to protect, monitor and control the use of our existing intellectual property rights could cause us to lose our competitive advantage and incur significant expenses. Although we enter into confidentiality and nondisclosure agreements with our employees, consultants, advisors and partners to protect our intellectual property rights, these agreements could be breached and may not provide meaningful protection for our trade secrets. It is possible that our competitors or others could independently develop the same or similar technologies or otherwise obtain access to our 20 unpatented technologies. In such cases, our trade secrets would not prevent third parties from competing with us. As a result, our results of operations may be adversely affected. Furthermore, third parties or employees may infringe or misappropriate our proprietary technologies or other intellectual property rights, which could also harm our business and results of operations. From time to time, we may discover such violations of our intellectual property rights. For example, we are aware of third-party use of our trademarks and designs, and there may be other third parties using trademarks or names similar to ours of whom we are unaware. Monitoring unauthorized use of intellectual property rights can be difficult and expensive, and adequate remedies may not be available. Moreover, the laws of certain foreign countries do not protect intellectual property rights to the same extent as the laws of the United States. In addition, third parties may claim that our products infringe or otherwise violate their patents or other proprietary rights and seek corresponding damages or injunctive relief. Defending ourselves against such claims, with or without merit, could be time-consuming and result in costly litigation. An adverse outcome in any such litigation could subject us to significant liability to third parties (potentially including treble damages) or temporary or permanent injunctions prohibiting the manufacture or sale of our products, the use of our technologies or the conduct of our business. Any adverse outcome could also require us to seek licenses from third parties (which may not be available on acceptable terms, or at all) or make substantial one-time or ongoing royalty payments. Protracted litigation could also result in our customers or potential customers deferring or limiting their purchase or use of our products until such litigation is resolved. In addition, we may not have insurance coverage in connection with such litigation and may have to bear all costs arising from any such litigation to the extent we are unable to recover them from other parties. Any of these outcomes could have a material adverse effect on our business, financial condition, results of operations, cash flows and prospects. Although we make efforts to develop and protect our intellectual property, the validity, enforceability and commercial value of our intellectual property rights may be reduced or eliminated by the discovery of prior inventions by third parties, the discovery of similar marks previously used by third parties, non-use or non-enforcement by us, the successful independent development by third parties of the same or similar confidential or proprietary innovations or changes in the supply or distribution chains that render our rights obsolete. We have in the past and may in the future be subject to opposition proceedings with respect to applications for registrations of our intellectual property, including but not limited to our trade names and trademarks. As we rely in part on brand names and trademark protection to enforce our intellectual property rights, barriers to our registration of our brand names and trademarks in various countries may restrict our ability to promote and maintain a cohesive brand through our key markets. We are dependent on information systems and information technology, and a major interruption could adversely impact our operations and financial results. We use critical information systems to operate, monitor and manage business on a day-to-day basis. Any disruption to these information systems could adversely impact operations and result in increased costs and an inability to maintain financial controls or issue financial reports. Information systems could be interrupted, delayed or damaged by any number of factors, including natural disasters, telecommunications failures, power loss, acts of war or terrorism, computer viruses or physical or electronic security breaches. These or other events could cause loss of critical data, or prevent us from meeting our operating and financial commitments. Although we have business continuity plans in place to reduce the negative impact of information technology system failures on our operations, these plans may not be completely effective. Our tax returns and positions are subject to review and audit by federal, state and local taxing authorities and adverse outcomes resulting from examination of our income or other tax returns could adversely affect our operating results and financial condition. Our federal income tax returns for 2008 are currently under audit by the Internal Revenue Service. While we do not expect any material adverse tax treatment to derive from this audit, the potential financial statement impact cannot be estimated at this time. An unfavorable outcome from any tax audit could result in higher tax costs, penalties and interest, thereby negatively and adversely impacting our financial condition, results of operations or cash flows. Risks Related to Ownership of Our Common Stock Our stock price may be volatile or may decline regardless of our operating performance, and you may not be able to resell your shares at or above the price you paid. The stock market has experienced and continues to experience extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of the underlying businesses. Given that we are a newly public company, these fluctuations may be even more pronounced in the trading market for our common stock. In addition, many industries have experienced a period of significant disruption characterized by the bankruptcy, failure, collapse or sale of various companies, which led to increased volatility in securities prices and a significant level of 21 intervention from the U.S. and other governments in securities markets. These broad market and industry factors may seriously harm the market price of our common stock, regardless of our actual operating performance. In addition, the market price of our common stock may fluctuate significantly in response to a number of factors, most of which we cannot control, including: · quarterly variations in our operating results compared to market expectations; · size of the public float; · stock price performance of our competitors; · fluctuations in stock market prices and volumes; · actions by competitors; · changes in senior management or key personnel; · changes in financial estimates by securities analysts; · negative earnings or other announcements by us or other industrial companies; · downgrades in our credit ratings or the credit ratings of our competitors; · issuances of capital stock; and · global economic, legal and regulatory factors unrelated to our performance. Numerous factors affect our business and cause variations in our operating results and affect our sales, including overall economic trends; our ability to identify and respond effectively to changing legislative, regulatory or industry requirements; actions by competitors; pricing; our ability to source and distribute products effectively; changes in environmental and safety laws and regulations; and weather conditions. In addition, stock markets have experienced extreme price and volume fluctuations that have affected and continue to affect the market prices of equity securities of many industrial companies. In the past, stockholders have instituted securities class action litigation following periods of market volatility. If we were involved in securities litigation, we could incur substantial costs and our resources and the attention of management could be diverted from our business. Our existing stockholders exert significant influence over us, and their interests may not coincide with yours. CHS and its affiliates own, in the aggregate, 55.6% of our outstanding common stock. As a result, CHS and its affiliates could control substantially all matters requiring stockholder approval for the foreseeable future, including approval of significant corporate transactions. In addition, pursuant to the terms of our Stockholders Agreement (as described in Item 13, “Certain Relationships and Related Transactions, and Director Independence– Stockholders Agreement”), CHS has the ability to designate one member of our Board of Directors and to require all other parties to the Stockholders Agreement to sell their respective shares of our common stock, on substantially the same terms and conditions as CHS is selling its shares, in the event that CHS approves a sale of us. In addition, CHS has the ability to designate a non-voting observer reasonably acceptable to us to attend any meetings of our Board of Directors. The parties to the Stockholders Agreement, other than CHS, own in the aggregate 2.5% of our outstanding common stock. The interests of CHS may not always coincide with our interests as a company or the interests of other stockholders. In addition, this concentration of ownership may delay or prevent a change in control of our company, even if that change in control would benefit our stockholders. This significant concentration of stock ownership and voting power may adversely affect the trading price of our common stock due to investors’ perception that conflicts of interest may exist or arise. See Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” and Item 13, “Certain Relationships and Related Transactions, and Director Independence” for further information about the equity interests held by CHS and its affiliates. Moreover, our certificate of incorporation contains a provision renouncing our interest or expectancy in, or in being offered an opportunity to participate in, any business opportunity that may from time to time be presented to CHS or its affiliates (other than us), subsidiaries, officers, directors, agents, stockholders, members, partners and employees and that may be a business opportunity for any such person, even if the opportunity is one that we might reasonably have pursued or had the ability or desire to pursue if granted the opportunity to do so. Neither CHS nor any of its affiliates (other than us) has any duty to refrain from engaging directly or indirectly in the same or similar business activities or lines of business as us. 22 Future sales of our common stock, or the perception in the public markets that these sales may occur, may depress our stock price. Sales of substantial amounts of our common stock in the public market, or the perception that these sales may occur, could adversely affect the price of our common stock and could impair our ability to raise capital through the sale of additional shares. As of March 30, 2012, we had 19,338,454shares of common stock outstanding, 8,050,000 sharesof which are freely tradable without restriction under the Securities Act of 1933, as amended (the “Securities Act”) (except for any shares of our common stock that may be held or acquired by our directors, executive officers and other affiliates, as that term is defined in the Securities Act, which are subject to the resale restrictions imposed by Rule144 under the Securities Act), and 11,288,454 shares of which will become available for resale in the public market 180 days after the date of our IPO (subject to extension under certain circumstances and to certain restrictions, including limitations under Rule 144). As restrictions on resale end, the market price of our shares of common stock could drop significantly if the holders of these restricted shares sell them or are perceived by the market as intending to sell them. These factors could also make it more difficult for us to raise additional funds through future offerings of our shares of common stock or other securities. We have filed a registration statement on Form S-8 under the Securities Act registering all shares of our common stock subject to outstanding options as well as all shares of our common stock that may be covered by additional options and other awards granted under our existing equity incentive plans.See Item 11, “Executive Compensation - Compensation Discussion & Analysis – Long-Term Equity Incentives” and “Executive Compensation – Summary of Incentive Plans.”These shares can be sold in the public market upon issuance, subject to certain restrictions, including restrictions under the securities laws applicable to resales by affiliates. In addition, commencing 180days following the date of our IPO (subject to extension under certain circumstances), CHS will have the right, subject to certain exceptions and conditions, to require us to register their 10,743,634shares of our common stock under the Securities Act, and holders of an additional 471,940shares of our common stock will have the right to participate in future registrations of securities by us. Registration of any of these outstanding shares of common stock would result in such shares becoming freely tradable without compliance with Rule144 upon effectiveness of the registration statement. Anti-takeover provisions in our charter documents and Delaware law might discourage or delay acquisition attempts for us that you might consider favorable. Our certificate of incorporation and bylaws contain provisions that may make the acquisition of our company more difficult without the approval of our Board of Directors. These provisions, which in some cases do not apply to CHS unless it holds less than 10% of our outstanding common stock, among other things: · authorize our Board of Directors, without further action by the stockholders, to issue blank check preferred stock; · limit the ability of our stockholders to call and bring business before special meetings and to take action by written consent in lieu of a meeting; · require advance notice of stockholder proposals for business to be conducted at meetings of our stockholders and for nominations of candidates for election to our Board of Directors; · authorize our Board of Directors, without stockholder approval, to amend our amended and restated bylaws; · limit the determination of the number of directors on our Board of Directors and the filling of vacancies or newly created seats on our Board of Directors to our Board of Directors then in office; and · subject to certain exceptions, limit our ability to engage in certain business combinations with an “interested stockholder” for a three-year period following the time that the stockholder became an interested stockholder. These provisions, alone or together, could delay hostile takeovers and changes in control of our company or changes in our management. As a Delaware corporation, we are also subject to provisions of Delaware law, which may impair a takeover attempt that our stockholders may find beneficial. Any provision of our certificate of incorporation or bylaws or Delaware law that has the effect of delaying or deterring a change in control could limit the opportunity for our stockholders to receive a premium for their shares of our common stock, and could also affect the price that some investors are willing to pay for our common stock. 23 If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline. The trading market for our common stock will depend in part on the research and reports that securities or industry analysts publish about us or our business. If one or more of these analysts ceases coverage of us or fails to publish reports on us regularly, demand for our stock could decrease, which could cause our stock price and trading volume to decline. Moreover, if one or more of the analysts who covers us downgrades our stock or publishes inaccurate or unfavorable research about our business, our stock price would likely decline. We do not expect to pay any cash dividends for the foreseeable future. We do not anticipate that we will pay any cash dividends on our common stock for the foreseeable future. Any determination to pay dividends in the future will be at the discretion of our Board of Directors and will depend upon results of operations, capital requirements, financial condition, contractual restrictions, restrictions imposed by applicable law and other factors our Board of Directors deems relevant. Additionally, our operating subsidiaries are currently restricted from paying cash dividends by the agreements governing their indebtedness, and we expect these restrictions to continue in the future. Accordingly, if you purchase shares of our common stock, realization of a gain on your investment will depend on the appreciation of the price of our common stock, which may never occur. Investors seeking cash dividends in the foreseeable future should not purchase our common stock. We incur increased costs as a result of being a public company. As a public company, we incur significant legal, accounting, insurance and other expenses, including costs associated with public company reporting requirements. We also have incurred and will incur costs associated with complying with the requirements of the Sarbanes-Oxley Act of 2002 and related rules implemented by the SEC and the NYSE. The expenses incurred by public companies generally for reporting and corporate governance purposes have been increasing. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly, although we are currently unable to estimate these costs with any degree of certainty. These laws and regulations could also make it more difficult or costly for us to obtain certain types of insurance, including director and officer liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. These laws and regulations could also make it more difficult for us to attract and retain qualified persons to serve on our Board of Directors, our board committees or as our executive officers. Furthermore, if we are unable to satisfy our obligations as a public company, we could be subject to delisting of our common stock, fines, sanctions and other regulatory action and potentially civil litigation. Compliance with Section404 of the Sarbanes-Oxley Act of 2002 will require significant expenditures and effort by management, and if our independent registered public accounting firm is unable to provide an unqualified attestation report on our internal controls, our stock price could be adversely affected. Pursuant to Section404 of the Sarbanes-Oxley Act of 2002 and related rules and regulations and beginning with our Annual Report on Form10-K for the year ending December31, 2012, our management will be required to report on the effectiveness of our internal control over financial reporting.In addition, beginning with our Annual Report on Form10-K for the year ending December31, 2013, if we are an accelerated filer or large accelerated filer, our independent registered public accounting firm will be required to attest to the effectiveness of our internal control over financial reporting.The rules governing the standards that must be met for management to assess our internal control over financial reporting are complex and require significant documentation, testing and possible remediation. We are currently in the process of reviewing, documenting and testing our internal control over financial reporting. We may encounter problems or delays in completing the implementation of any changes necessary to make a favorable assessment of our internal control over financial reporting. In addition, in connection with the attestation process by our independent registered public accounting firm, we may encounter problems or delays in completing the implementation of any requested improvements and receiving a favorable attestation. If we cannot favorably assess the effectiveness of our internal control over financial reporting, or if our independent registered public accounting firm is unable to provide an unqualified attestation report on our internal controls, investors could lose confidence in our financial information and our stock price could decline. Although we do not plan to take advantage of the NYSE’s “controlled company” exemption from certain NYSE corporate governance requirements even though we are eligible to do so, if we elect to do so in the future, our stockholders will not have the same protections afforded to stockholders of companies that are subject to such requirements. Under the NYSE rules, a company of which more than 50% of the voting power is held by another person or group of persons acting together is a “controlled company” and may elect not to comply with certain NYSE corporate governance requirements. In light of the collective voting power of CHS and its affiliates, we are eligible to take advantage of the “controlled company” exemption. We currently do not intend to rely on this exemption, but may elect to do so in the future. If we were to elect to be treated as a “controlled company” in the future, we would be exempt from certain NYSE corporate 24 governance requirements, including the requirements that our Board of Directors consist of a majority of independent directors and that we have compensation and nominating and corporate governance committees comprised entirely of independent directors, and our stockholders would not have the same protections afforded to stockholders of companies that are subject to all of the NYSE corporate governance requirements. 25 ITEM IB. UNRESOLVED STAFF COMMENTS None. 26 ITEM 2. PROPERTIES Our corporate headquarters and principal executive offices are located at 19103 Gundle Road, Houston, Texas.We own seven manufacturing facilities located in the United States, Germany, Egypt, Thailand and Chile.Our global manufacturing infrastructure enables us to shift our manufacturing capacity among our worldwide locations to best meet changing global geosynthetic demand and to optimize our supply chain based on regional resin price fluctuations and transportation costs.We believe that our facilities are suitable for their purpose and adequate to meet our business operations requirements.The following table provides selected information regarding our principal physical properties as of December 31, 2011: Location Approximate Size Function Owned/Leased Houston, Texas (Headquarters) (Richey) 137,500 sq. feet Manufacturing Corporate Headquarters Owned Kingstree, South Carolina 73,600 sq. feet Manufacturing Owned Spearfish, South Dakota 52,300 sq. feet Manufacturing Owned Hamburg, Germany (Rechlin) 61,700 sq. feet Manufacturing Owned 6th of October City, Egypt 31,300 sq. feet Manufacturing Owned Bangkok, Thailand (Rayong) 56,000 sq. feet Manufacturing Owned Santiago, Chile (Antofagasta) 26,100 sq. feet Manufacturing Owned In addition, we maintain 18 regional sales offices located in 12 countries. 27 ITEM 3. LEGAL PROCEEDINGS In the ordinary course of our business, we have been involved in various disputes and litigation. Although the outcome of any such disputes and litigation cannot be predicted with certainty, we do not believe that there are any pending or threatened actions, suits or proceedings against or affecting us which, if determined adversely to us, would, individually or in the aggregate, have a material adverse effect on our business, financial condition or results of operations. 28 ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 29 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the NYSE on February 10, 2012 under the symbol “GSE.”Prior to that date, there was no public trading market for our common stock.The high and low per share sale prices for our common stock as reported on the NYSE for the period from February 10, 2012 to March 29, 2012 were $13.98 and $11.04.On March 29, 2012, the closing sales price of our common stock as reported on the NYSE was $12.84 per share. Holders of Record As of March 30, 2012, there were approximately 35 holders of record of our common stock. Because many of our shares of common stock are held by brokers and other institutions on behalf of stockholders, we are unable to estimate the total number of stockholders represented by these record holders. For additional information related to ownership of our stock by certain beneficial owners and management, see Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Dividend Policy Since the consummation of the Acquisition on May18, 2004, we have not declared or paid any cash dividends on our capital stock.We do not intend to pay any cash dividends on our common stock for the foreseeable future.Any determination to pay dividends in the future will be at the discretion of our Board of Directors and will depend upon results of operations, capital requirements, financial condition, contractual restrictions, restrictions imposed by applicable law and other factors our Board of Directors deems relevant.In particular, our operating subsidiaries are currently restricted from paying cash dividends by the agreements governing their indebtedness, and we expect these restrictions to continue for the foreseeable future.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Recent Sales of Unregistered Securities During the year ended December 31, 2011, we issued the following securities that were not registered under the Securities Act.Also included below is the consideration, if any, received by us for such securities and information relating to the section of the Securities Act, or rule of the SEC, under which exemption from registration was claimed. Under our Amended and Restated 2004 Stock Option Plan (the “2004 Stock Option Plan”), we granted 108,630 stock options in 2011. We did not grant any stock options outside of our 2004 Stock Option Plan during the past year. On January 1, 2011, we granted options to purchase 36,210 shares of our common stock to our Vice President and Chief Accounting Officer, Gregg Taylor, for no cash consideration, at an exercise price of $5.11 per share, which were fully vested upon issuance. On January 17, 2011, we granted options to purchase 72,420 shares of our common stock to our former Executive Vice President of Global Human Resources, Joellyn Champagne, under our 2004 Stock Option Plan, for no cash consideration, at an exercise price of $5.11 per share, which were fully vested upon issuance. The issuances of the securities described above were deemed to be exempt from registration under the Securities Act in reliance upon Rule 701 of the Securities Act or Section 4(2) of the Securities Act.The issuances of the securities that were deemed to be exempt in reliance upon Rule 701 were transactions under compensatory benefit plans and contracts relating to compensation as provided under Rule 701.The issuances of the securities that were deemed to be exempt in reliance upon Section 4(2) were transactions not involving any public offering, and all recipients of these securities were accredited investors within the meaning of Rule 501 of Regulation D of the Securities Act.The recipients of the foregoing securities were our employees and received the securities under our 2004 Stock Option Plan.Appropriate legends were affixed to the securities issued in these transactions.Each of the recipients of securities in these transactions had adequate access, through employment, business or other relationships, to information about us. The share and per share information above gives effect to a 3.621-for-1 stock split that became effective on November 22, 2011. 30 Use of Proceeds from Registered Securities On February 9, 2012, our registration statement on Form S-1 (File No. 333-175475) was declared effective for our IPO, pursuant to which we registered the offering and sale of 8,050,000 shares of our common stock at an offering price of $9.00 per share. On February 15, 2012, we sold all 8,050,000 shares of common stock for an aggregate offering price of approximately $72.5million and the offering terminated thereafter. Oppenheimer& Co. Inc., William Blair& Company, L.L.C. and FBR Capital Markets & Co. served as joint book-running managers and representatives of the several underwriters in the offering. As a result of the offering, we received net proceeds of approximately $64.0million, after deducting approximately $5.1million in underwriting discounts and commissions and approximately $3.4 million in IPO-related expenses. There has been no material change in the planned use of proceeds from our IPO as described in our final prospectus filed with the SEC pursuant to Rule 424(b)(4) on February 9, 2012.We used the net proceeds from our IPO to repay $20.0 million of borrowings under our Second Lien Term Loan and all outstanding borrowings under our Revolving Credit Facility and to pay a one-time fee of $3.0 million to CHS IV in consideration for the termination of the management agreement between us and CHS IV (see Item 13, “Certain Relationships and Related Transactions, and Director Independence - Management Agreement).We intend to use the remaining net proceeds from our IPO for working capital and general corporate purposes.Except as set forth above with respect to the management agreement, none of the proceeds or expenses associated with our IPO were paid, directly or indirectly, to any of our directors, officers or their associates or persons owning ten percent or more of our common stock, or to our affiliates. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None of our issued common stock has been reacquired since its initial issuance on February 10, 2012. There are currently no share repurchase programs authorized by our Board of Directors. 31 ITEM 6. SELECTED FINANCIAL DATA The following table sets forth certain selected historical consolidated financial and operating data as of and for the years ended December 31, 2007, 2008, 2009, 2010 and 2011. The following selected historical consolidated financial data have been retrospectively reclassified to exclude discontinued operations.In March 2008, we exited GeoSport.In April 2010, we sold our 75.5% interest in Bentoliner.In June 2010, we divested U.S. Installation.In July 2010, we closed GSE UK.The presentation of our results includes a reclassification of the financial results of GeoSport, Bentoliner, U.S. Installation and GSE UK to discontinued operations for all periods presented.See Item 8, note 4, “Discontinued Operations,” to our consolidated financial statements included elsewhere in this Annual Report on Form 10-K. The selected historical consolidated financial and operating data set forth below should be read together with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K. Years Ended December31, (in thousands, except per share and volume data) Consolidated Statement of Operations Data: Sales $ Cost of products Gross profit Selling, general and administrative expenses Amortization of intangibles Operating income (loss) ) Other expenses (income): Interest expense, net of interest income Foreign currency transaction (gain) loss ) ) ) Change in fair value of derivatives ) ) 59 71 Loss on extinguishment of debt – Other (income) expense, net ) Income (loss) from continuing operations before income taxes ) ) Income tax expense (benefit) ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes ) ) ) Net income (loss) Non-controlling interest in consolidated subsidiary ) 14 ) 25 - Net income (loss) attributable to GSEHolding, Inc. $ ) $ ) $ ) $ ) $ Income (loss) from continuing operations per share: Basic $ ) $ ) $ ) $ ) $ Diluted(1) $ ) $ ) $ ) $ ) $ Net income (loss) per share: Basic $ ) $ ) $ ) $ ) $ Diluted(1) $ ) $ ) $ ) $ ) $ Weighted average number of shares of common stock used in computingnet income (loss) per shares: Basic Diluted Other Financial Data (unaudited): Adjusted gross margin(2) % Adjusted EBITDA(3) $ Capital expenditures Operating Data (unaudited): Volume shipped (thousands of pounds)(4) 32 As of December31, (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Accounts receivable, net Inventories, net Total assets Total debt, including current portion Total stockholders’ equity We recorded a net loss in each of the periods presented excluding the year ended December 31, 2011. Potential common shares are anti-dilutive in periods in which we record a net loss because they would reduce the respective period’s net loss per share. Anti-dilutive potential common shares are excluded from the calculation of diluted earnings per share. As a result, diluted net loss per share was equal to basic net loss per share in each of the periods presented excluding the year ended December 31, 2011. Adjusted gross margin represents the difference between sales and cost of products, excluding depreciation expense included in cost of products, divided by sales and, accordingly, does not take into account the non-cash impact of depreciation expense included in the cost of products of $8.6million, $9.4million, $9.1million, $9.1million and $9.5 million in 2007, 2008, 2009, 2010 and 2011, respectively. Disclosure in this Annual Report on Form 10-K of adjusted gross margin, which is a “non-GAAP financial measure,” as defined under the rules of the SEC, is intended as a supplemental measure of our performance that is not required by, or presented in accordance with, GAAP. We believe this measure is helpful in understanding our past performance as a supplement to gross margin and other performance measures calculated in conformity with GAAP. We believe this measure is meaningful to our investors because it provides a measure of operating performance that is unaffected by non-cash accounting measures. Adjusted gross margin has limitations as an analytical tool because it excludes the impact of depreciation expense included in cost of products, and it should be considered in addition to, not as a substitute for, measures of financial performance reported in accordance with GAAP such as gross margin. Our calculation of adjusted gross margin may not be comparable to similarly titled measures reported by other companies. The following table reconciles gross margin to adjusted gross margin for the periods presented in this table and elsewhere in this Annual Report on Form 10-K. Year Ended December31, Gross margin % Depreciation expense (as a percentage of sales) % Adjusted gross margin % Adjusted EBITDA represents net income or loss before interest expense, income tax expense, depreciation and amortization of intangibles, change in the fair value of derivatives, loss (gain) on foreign currency transactions, restructuring expenses, extraordinary and non-recurring professional fees, stock-based compensation expense, loss (gain) on asset sales and management fees paid to CHS. Disclosure in this Annual Report on Form 10-K of Adjusted EBITDA, which is a “non-GAAP financial measure,” as defined under the rules of the SEC, is intended as a supplemental measure of our performance that is not required by, or presented in accordance with, GAAP. Adjusted EBITDA should not be considered as an alternative to net income, income from continuing operations or any other performance measure derived in accordance with GAAP. Our presentation of Adjusted EBITDA should not be construed to imply that our future results will be unaffected by unusual or non-recurring items. We believe this measure is meaningful to our investors to enhance their understanding of our financial performance. Although Adjusted EBITDA is not necessarily a measure of our ability to fund our cash needs, we understand that it is frequently used by securities analysts, investors and other interested parties as a measure of financial performance and to compare our performance with the performance of other companies that report Adjusted EBITDA. Adjusted EBITDA should be considered in addition to, not as a substitute for, net income, income from continuing operations and other measures of financial performance reported in accordance with GAAP. Our calculation of Adjusted EBITDA may not be comparable to similarly titled measures reported by other companies. The following table reconciles net loss from continuing operations to Adjusted EBITDA for the periods presented in this table and elsewhere in this Annual Report on Form 10-K. 33 Year Ended December31, (in thousands) Net income (loss) attributable to GSEHolding, Inc. $ ) $ ) $ ) $ ) $ (Income) loss from discontinued operations, net of incometaxes ) ) Interest expense, net of interest rate swap Income tax expense (benefit) ) ) Depreciation and amortization expense Change in the fair value of derivatives(a) ) ) 59 71 Foreign currency transaction (gain) loss(b) Restructuring expense(c) – – Professional fees(d) Stock-based compensation expense(e) 28 67 75 Management fees(f) Loss on extinguishment of debt(g) – Other(h) 58 13 Adjusted EBITDA $ (a) Represents the mark-to-market change in the value of three interest rate swaps, including one entered into in July 2010 in connection with our German revolving credit facility, one entered into in January 2005 and one in June 2009, each as a mechanism to convert $75.0million of fixed rate debt to variable rate debt. (b) Primarily related to gains and losses incurred on purchases, sales, intercompany loans and dividends denominated in non-functional currencies. (c) For 2009 and 2010, represents severance costs primarily related to the restructuring and productivity improvement programs we adopted during the fourth quarter of 2009.For 2011, primarily represents severance payments made to two key employees. (d) Represents consulting and other advisory fees related to the consent solicitation in 2007, recruiting a new chief executive officer in 2008 and 2009 and the restructuring and productivity improvement programs adopted by us during the fourth quarter of 2009, which primarily consists of fees related to the engagement of an independent consulting firm that specializes in performance improvements for portfolio companies of private equity firms. (e) Represents the compensation expense attributable to each respective period based on the calculated value of employee stock options. (f) Represents management fees that terminated in connection with our IPO. See Item 13, “Certain Relationships and Related Transactions, and Director Independence– Management Agreement.” (g) Represents the loss recognized in connection with the refinancing of our Senior Notes as described in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations– Liquidity and Capital Resources– The Refinancing Transactions; Description of Long Term Indebtedness.” (h) 2007, 2008, 2009 include $1.5million of consent solicitation fee, $0.6million of disaster recovery expense associated with Hurricane Ike and $1.0million of death benefits paid to the estate of our former President and Chief Executive Officer, respectively. Otherwise, relates to gains and losses on asset sales. Includes 13,512, 12,984, 12,118 and 9,935 volume shipped (in thousands of pounds) related to our discontinued operations for the years ended December31, 2007, 2008, 2009 and 2010, respectively.There was no volume shipped related to our discontinued operations for the year ended December 31, 2011. 34 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS You should read this discussion and analysis together with Item 6, “Selected Financial Data” and our consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K. This discussion and analysis contain forward-looking statements that are based on the beliefs of our management, as well as assumptions made by, and information currently available to, our management. Actual results could differ materially from those discussed in or implied by forward-looking statements as a result of various factors, including those discussed below and elsewhere in this Annual Report on Form 10-K, particularly in “Forward-Looking Statements” and Item 1A, “Risk Factors.” Recent Developments On March 20, 2012, we announced the purchase of certain manufacturing equipment from Poly-America, L.P. and Poly-Flex, Inc. for $7.5 million. The acquisition provides us with additional manufacturing capacity, which is expected to contribute toward achieving our growth objectives and remove competitive capacity from our North American market. Overview We are the leading global provider by sales of highly engineered geosynthetic containment solutions for environmental protection and confinement applications. Our products are used in a wide range of infrastructure end markets such as mining, waste management, liquid containment (including water infrastructure, agriculture and aquaculture), coal ash containment and shale oil and gas. We are one of the few providers with the full suite of products required to deliver customized solutions for complex projects on a global basis, including geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products. We have a global infrastructure that includes seven manufacturing facilities located in the United States, Germany, Chile, Egypt and Thailand, 18 regional sales offices located in 12countries and engineers and technical salespeople located on four continents. We generate the majority of our sales outside of North America, including high-growth emerging markets in Asia, Latin America, Africa and the Middle East. Our comprehensive product offering and global infrastructure, along with our extensive relationships with customers and end-users, provide us with access to high-growth markets worldwide and the flexibility to serve customers regardless of geographic location. Sales We derive our sales from selling innovative and reliable geosynthetic solutions that have been customized from our broad product offering, including geomembranes, drainage products, GCLs, nonwoven geotextiles and specialty products. We focus primarily on the global mining, waste management and liquid containment end markets, and are developing new end markets such as coal ash containment and shale oil and gas. Our products are used in a variety of material containment and environmental protection applications by end-users in these industries, including some of the largest mining, waste management, power and other civil and industrial infrastructure companies in the world. In 2011, we served over 1,300customers and no single customer generated more than 5% of our total sales. Depending on the size and complexity of the application, we may identify opportunities for new projects years before we ultimately deliver our products. During this time, the project owners typically conduct feasibility analyses and arrange funding for the project while our engineering and sales personnel work with the project’s design engineers to advise on the technical details of the geosynthetic solution required for the project. Before construction commences, our customers may issue requests for proposals (“RFPs”), which establish certain specifications for the desired geosynthetic products, including design and performance criteria based on our advice. We respond to these RFPs by proposing product specifications for our geosynthetic solutions, providing details regarding production and anticipated delivery schedules and stipulating contractual terms such as product pricing. By leveraging our customer relationships, reputation for quality and innovation, full product breadth and engineering capabilities to work with end-users during the planning phase of these large and complex projects, our products are often specified for a project prior to the issuance of a RFP. This means that our customers often indicate in their RFPs that only GSE products may be used for a particular application, whether by identifying characteristics of our products that our competitors cannot manufacture or by expressly specifying our brand name. Similarly, in many instances our customers choose to work exclusively with us on a particular application, by-passing the RFP process altogether. Our sales from major projects depend, in part, on the level of capital expenditures in our principal end markets. The number of such projects we win in any particular year fluctuates, and is dependent on the number of projects available and our ability to bid successfully for such projects. Negotiations with our customers are complex and frequently involve a lengthy bidding and selection process, which is affected by a number of factors, such as competitive position (including the timing of our introduction to a project and our relationships to those involved in the project), market conditions, financing arrangements and required governmental approvals. We do not typically enter into long-term contracts with our customers; rather, we receive orders from our customers that contractually govern our participation in a project. 35 In North America during 2011, an average order represented $182,000 of sales for us and required between two and four weeks to deliver, and our largest order in 2011 represented $12.7million of sales. Cost of Products Cost of products is our primary operating expense, accounting for 88.6%, 87.2% and 84.8% of our sales for the years ended December31, 2009, 2010 and 2011, respectively. Cost of products includes primarily the direct cost of raw materials and labor used in the manufacture of our products as well as indirect costs such as labor, depreciation, insurance, supplies, tools, repairs and shipping and handling. Cost of products also includes all but a de minimis amount of procurement expenses incurred to purchase, receive, store and maintain our inventories. Our principal products are manufactured primarily from specially formulated high-grade polyethylene resins with chemical additives that enable the end product to better resist weathering, ultraviolet degradation and chemical exposure. HDPE is our primary raw material. We also use LLDPE, polypropylene and blow molding resin. Raw material costs represented 79.7%, 80.2% and 81.6% of our total cost of products for the years ended December31, 2009, 2010 and 2011, illustrating the importance of effectively managing material costs to maintaining stable levels of profitability. Selling, General and Administrative Expenses Selling, general and administrative (“SG&A”) expenses represent overhead costs associated with support functions such as finance, human resources, legal, information technology and sales and marketing costs. Primary drivers of SG&A expenses include personnel costs, severance costs and sales force commissions. SG&A expenses were 10.9%, 11.7% and 9.6% of sales for the years ended December31, 2009, 2010 and 2011, respectively, and each year was impacted by professional fees and restructuring costs. Discontinued Operations The discussion below of our results of operations excludes the impact of the following discontinued operations for all periods presented: · In April 2010, we sold our 75.5% interest in Bentoliner; · In June 2010, we divested U.S. Installation; and · In July 2010, we closed GSE UK, our manufacturing facility in the United Kingdom. The presentation of our results for 2009 and 2010 includes a reclassification of the financial results of Bentoliner, U.S. Installation and GSE UK to discontinued operations. See Item 8, note4, “Discontinued Operations,” to our consolidated financial statements. Segment Data We have organized our operations into five principal reporting segments: North America, Europe Africa, Asia Pacific, Latin America and Middle East. We generate a greater proportion of our gross profit, as compared to our sales, in our North America segment, which consists of the United States, Canada and Mexico, because our product mix in this segment is focused on higher-margin products. We expect the percentage of total gross profit derived from outside North America to continue to increase in future periods as we continue to focus on selling these higher-value products in our other segments. We also expect the percentage of sales derived from outside North America to increase in future periods as we continue to expand globally. See Item 8, note18, “Segment Information,” to our consolidated financial statements. 36 The following table presents our sales, by segment for the periods presented, as well as gross profit and gross profit as a percentage of sales from each segment: North America Europe Africa Asia Pacific Latin America Middle East (in thousands, except percentages) Year ended December31, 2011 Sales $ Gross profit Gross margin % Year ended December31, 2010 Sales $ Gross profit Gross margin % Year ended December31, 2009 Sales $ Gross profit (loss) ) Gross margin % % % )% % The following table presents our sales from each segment, as a percentage of total sales: Year Ended December31, North America % % % Europe Africa Asia Pacific Latin America Middle East Total % % % North America North America sales increased $62.0million, or 43.4%, during 2011 to $205.0million from $143.0million in 2010. Increases in sales prices contributed $36.4million in additional sales and increased volume shipped contributed $25.6million to the increase in sales. NorthAmerica sales increased due to improved market share in high end products, higher volume requirements from existing large customers and increases in solid waste, mining and liquid containment markets. NorthAmerica sales were also positively affected by increased sales of specialty products. North America gross profit increased $20.8million, or 86.8%, during 2011 to $44.8million from $24.0million in 2010. NorthAmerica gross profit increased $11.8million due to increased sales prices, changes in product mix and the pursuit of higher-margin projects, and $9.0million due to an increase in volumes shipped.During 2010, margins were lower due to the increase in resin prices and the lag in corresponding sales price increases which led to the implementation of the margin management tool in 2010. North America sales increased $5.5million or 4.0%, during 2010 to $143.0million from $137.5million in 2009, primarily due to increases in sales prices. During 2010, increased sales in the mining and coal ash markets were partially offset by declines in the solid waste market. North America gross profit decreased $1.4million during 2010 to $24.0million from $25.4million in 2009, primarily due to an increase in resin prices and a lag in corresponding price increases during the first half of 2010. Europe Africa Europe Africa sales increased $26.8million, or 25.6%, during 2011 to $131.3million from $104.5million in 2010. Sales increased $13.6million due to increases in sales prices and $3.9million due to increases in volume shipped. These increases were primarily due to higher volume sold into Europe, primarily within the solid waste market. Europe Africa sales were also positively affected by approximately $9.3million from changes in foreign currency exchange rates. Europe Africa gross profit decreased $0.4million to $10.1million in 2011 compared to $10.5million in 2010 due to increased manufacturing costs, which were partially offset by increased sales prices and favorable changes in foreign currency exchange rates. 37 Europe Africa sales increased $22.2million, or 27.0%, during 2010 to $104.5million from $82.3million in 2009 due to increased activity in Africa. Sales increased $23.9million due to increases in volumes shipped and $6.1million due to increased sales prices. These increases were partially offset by approximately $7.8million from changes in foreign currency exchange rates. Europe Africa gross profit increased $3.8million to $10.5million in 2010 compared to $6.7million in 2009. Increased volumes shipped contributed $5.5million to the increase in gross profit, which was partially offset by approximately $1.3million from changes in foreign currency exchange rates and increased manufacturing expense of $0.8million. Asia Pacific Asia Pacific sales increased $24.9million, or 50.5%, during 2011 to $74.3million from $49.4million in 2010. Increases in volumes shipped contributed $16.8million to additional sales and increases in sales prices contributed $8.1million. Asia Pacific sales increased due to higher volumes sold into China, Australia and India. Asia Pacific gross profit increased $6.0million, or 138.6%, during 2011 to $10.3million from $4.3million in 2010. Gross profit increased $4.8million due to an increase in volumes shipped and $1.2 million due to increased sales prices. Asia Pacific sales increased $11.6million, or 30.7%, during 2010 to $49.4million from $37.8million when compared to 2009 due to increased activity in China. Increases in volumes shipped contributed $7.7million to additional sales and increases in sales prices contributed $3.9million. Asia Pacific gross profit increased $3.1million during 2010 to $4.3million from $1.2million in 2009 due to increased volumes shipped and increased sales prices, partially offset by increased manufacturing costs. Latin America Latin America sales increased $8.3million, or 22.9%, during 2011 to $44.4million from $36.1million in 2010. Increases in volumes shipped contributed $4.7million in additional sales and increased sales prices increased sales by $3.6million. Latin America gross profit increased $0.7million, or 20.5%, during 2011 to $4.6million from $3.9million in 2010. Gross profit increased $1.6million due to increased sales prices and $1.3 million due to an increase in volumes shipped, which were partially offset by an increase in manufacturing costs. Latin America sales increased $12.5million, or 53.0% during 2010 to $36.1million from $23.6million in 2009 due to improved demand in the mining industry. Increases in volumes shipped contributed $8.8million in additional sales and increased sales prices increased sales by $3.7million. Latin America gross profit increased $5.3million during 2010 to $3.9million from a loss of $1.4million in 2009 due to increased volumes shipped and an increase in sales prices. Middle East Middle East sales decreased $0.3million, or 3.4%, to $9.5million during 2011 from $9.8million in 2010.Decreases in volumes shipped and changes in foreign currency negatively affected sales by $1.4 million, which were partially offset by an increase in sales prices. Middle East gross profit decreased $0.6million to $0.6million in 2011 from $1.2million in 2010. This decrease was due to a decline in volumes shipped and increased raw material costs. Middle East sales decreased $0.2million, or 2.0%, to $9.8million during 2010 from $10.0million in 2009. Decreased sales prices reduced sales by $0.6million and changes in foreign currency exchange rates decreased sales by $0.2million, which were partially offset by an increase in volumes shipped. Middle East gross profit decreased $0.1million to $1.2million in 2010 from $1.3million in 2009. This decrease was due to increased manufacturing expenses and increased raw material costs, partially offset by an increase in sales volumes. Key Drivers The following are the key drivers of our business: Timing of Projects.Our financial results are influenced by the timing of projects that are developed and constructed by the end-users of our products in our primary end markets, including mining, waste management and liquid containment. 38 Mining projects and associated capital expenditures are driven by global commodity supply and demand factors. Our products are used primarily in metal mining, including copper, silver, uranium and gold. Metal mining projects are typically characterized by long lead times and large capital investment by the owners of the projects. In addition, these projects are often located in remote geographies with limited infrastructure, such as power and roads, creating complex logistics management requirements and long supplier lead times. In our waste management end market, landfill construction and expansion projects are driven by waste volume generation and the need for additional municipal solid waste disposal resources. In developed markets, landfill construction and expansion projects are influenced by economic factors, particularly retail sales and consumer spending, housing starts and commercial and infrastructure construction. In emerging markets, waste management projects are also driven primarily by increased per capita GDP, which is positively correlated with waste generation, as well as by increasing environmental awareness and regulation, as discussed further below. Finally, projects in our liquid containment end markets, including water management infrastructure, agriculture and aquaculture and industrial wastewater treatment applications, are driven by investment in civil and industrial infrastructure globally. This global spending is influenced by increased urbanization, increased wealth and protein-rich diets in developing economies necessitating higher levels of food production, population growth and other secular and economic factors, in both developed and emerging markets. Environmental Regulations.Our business is influenced by international levels of environmental regulation and mandated geosynthetics specifications, which vary across jurisdictions and by end market. For example, China has addressed the need for increased environmentally sound, solid waste disposal resources in its twelfth five-year plan, the most recent in a series of economic development initiatives, which mandates the investment of 180billion Yuan, or approximately $28billion, in the urban waste disposal sector between 2011 and 2015. Environmental regulations often require the use of geosynthetic products to contain materials and protect groundwater in various types of projects. In emerging markets, waste management and water infrastructure projects are driven by an ongoing increase in environmental awareness and regulation that has developed through the continued urbanization and increased affluence of these economies. Although environmental regulations may not be as stringent or may not be enforced in emerging markets, we believe these regulations will continue to develop and to be enforced more diligently. In developed markets, existing regulations, which often specify our products, tend to be highly specific and stringently enforced. As a result, regulatory changes in developed markets tend to impact new end markets, such as coal ash containment in the United States. Seasonality.Due to the significant amount of our projects in the northern hemisphere (North America and Europe), our operating results are impacted by seasonal weather patterns in these markets. Our sales in the first and fourth quarters of the calendar year have historically been lower than sales in the second and third quarters. This is primarily due to lower activity levels in our primary end markets during the winter months in the northern hemisphere. The impact of this seasonality is partially mitigated by our mining and liquid containment end markets, which are located predominantly in the southern hemisphere. As our mining end market becomes a greater source of our sales, we expect seasonality to be further mitigated. Resin Cost Volatility.Resin-based material, derived from crude petroleum and natural gas, accounted for 79.7%, 80.2% and 81.6% of our cost of products for the years ended December31, 2009, 2010 and 2011, respectively. Our ability to both manage the cost of our resin purchases as well as pass fluctuations in the cost of resin through to our customers is critical to our profitability. Fluctuations in the price of crude oil impact the cost of resin. In addition, planned and unplanned outages in facilities that produce polyethylene and its feedstock materials have historically impacted the cost of resin. In 2010, we implemented successful performance initiatives that focused on reducing the risk of volatility in resin costs on our profitability. We have developed policies, procedures, tools and organizational training procedures to enable better resin cost management and facilitate the efficient pass through of increases in our resin costs to our customers. These initiatives included diversifying our resin sources, hiring a polyethylene expert to lead procurement, implementing pricing tools that account for projected resin pricing, institutionalizing a bid approval process, creating a plant sourcing decision model, and running a large project tracking process. As a result of these policies, we successfully managed volatile resin prices between June 2010 and May 2011, when polyethylene resin prices fluctuated 23.1% between $0.78 per pound and $0.96 per pound, according to publicly available from IHS, Inc While the significant majority of our products are sold under orders that include 30-day re-pricing provisions at our option, and while we have taken advantage of this option in the past, the policies, processes, tools and organizational training procedures described above allow us to limit the need to re-price projects already under contract. This, in turn, helps us better manage our relationships with our customers. We believe that managing the risks associated with volatility in resin costs is now among our critical and core competencies. 39 Results of Operations Year Ended December31, 2011 Compared to Year Ended December31, 2010 Year Ended December31, Period over Period Change (in thousands) Sales $ $ $ 36 % Cost of products 32 Gross profit 61 Selling, general and administrative expenses 11 Amortization of intangibles ) 40 Operating income Other expenses (income): Interest expense, net of interest income 3 Foreign currency transaction (gain) loss ) ) 59 Change in fair value of derivatives 71 59 12 20 Loss on extinguishment of debt — Other (income), net ) ) 43 Income (loss) from continuing operations before income taxes ) Income tax (benefit) ) Income (loss) from continuing operations $ $ ) $ Sales Consolidated sales increased $121.7million, or 35.5%, to $464.5million for the year ended December31, 2011 from $342.8million for the year ended December31, 2010. Increases in sales prices, due primarily to higher raw material costs and a favorable change in product mix, contributed $56.0million to the increase in sales. Volume shipped increased 15.0% year over year. Volume increases contributed approximately $56.9million to the increase in sales. Sales were also positively affected by approximately $8.8million from changes in foreign currency exchange rates, principally the Euro. Cost of Products Cost of products increased $95.0million, or 31.8%, to $393.9million for the year ended December31, 2011 from $298.9million for the year ended December31, 2010. The increase in raw material costs contributed approximately 38%, or $36.4million, to the increase; the increase in volume shipped, coupled with increased manufacturing costs, contributed approximately 62%, or $58.6million, to the increase. Gross Profit Consolidated gross profit for the year ended December31, 2011 increased $26.6million, or 60.7%, to $70.5million compared to $43.9million for the year ended December31, 2010. Gross profit as a percentage of sales was 15.2% for the year ended December31, 2011, compared with 12.8% for year ended December31, 2010. Gross profit increased $9.6million due to increased volume and $16.2million due to increased sales prices, change in product mix and the pursuit of higher-margin projects. During 2010, we hired a highly experienced polyethylene expert to lead our global procurement effort, implement best practices in global resin purchasing and better forecast our resin costs. Also during 2010, we implemented a margin management tool which significantly improved the pricing of our products in relation to market conditions and raw material prices. These practices contributed in part to the increase in our gross profit and our gross profit as a percentage of sales. Changes in foreign currency exchange rates, principally the Euro, positively affected gross profit by $0.8million. Selling, General and Administrative Expenses SG&A expenses for the year ended December31, 2011 were $44.5million compared to $40.1million for the year ended December31, 2010, an increase of $4.4million, or 11.0%. Salaries, wages and benefits increased $4.5 million due to additional personnel, sales force commissions increased $2.2 million due to improved gross profit and increased volumes 40 shipped, management and employee incentive program costs increased $1.6 million due to improved results, travel and entertainment expenses increased $1.3 million due to the increase in personnel, depreciation expense increased $0.6 million due to the capitalization of the ERP project and changes in foreign currency increased SG&A by $0.3 million. All of these increases were partially offset by a decrease of $6.1 million in non-recurring professional fees.During 2010, we incurred professional fees of approximately $8.3 million related to the engagement of an independent consulting firm, which specializes in performance improvement. SG&A as a percentage of sales was 9.6% and 11.7% for the years ended December31, 2011 and 2010, respectively. Amortization of intangibles was $1.4million for the year ended December31, 2011 compared to $2.3million for the year ended December31, 2010. The decrease was related primarily to the normal decline in amortization, calculated using an accelerated method, which results in less amortization expense in the later stages of the useful lives. Other Expenses (Income) Interest expense was $20.1million for the year ended December31, 2011 compared to $19.5million for the year ended December31, 2010. The $0.6million increase in interest expense in the year ended December31, 2011 was due primarily to the write off of $0.5million of unamortized loss on the interest rate swap in connection with the refinancing of our Senior Notes and old revolving credit facility as described in “–Liquidity and Capital Resources– The Refinancing Transactions; Description of Long-Term Indebtedness.” The weighted average debt balance outstanding was $189.4million and $169.8million for the years ended December31, 2011 and 2010, respectively; weighted average effective interest rates were 8.94% and 10.40% for December31, 2011 and 2010, respectively. Foreign currency transaction gain was $0.6million for the year ended December31, 2011 compared to $1.4million for the year ended December31, 2010. The $0.8million decrease for the year ended December31, 2011 was due to unfavorable currency exchange rates, primarily related to the Euro, compared to the year ended December31, 2010. Change in the fair value of derivatives during the years ended December31, 2011 and 2010 are related to the mark-to-market valuation of our interest rate swaps. Loss on extinguishment of debt of $2.0million during the year ended December 31, 2011 relates to the refinancing of our Senior Notes and old revolving credit facility as described in “–Liquidity and Capital Resources– The Refinancing Transactions; Description of Long-Term Indebtedness.” Other income was $1.3million for the year ended December31, 2011 compared to $2.2million for the year ended December31, 2010. The $0.9 million decrease in other income during 2011 is primarily due a reduction of $0.5 million in discounts offered by our vendors for early payments and a $0.4 million reduction in net interest income related to the interest rate swaps. Income Tax Expense Income tax expense from continuing operations for the year ended December 31, 2011 was $3.5million compared to an income tax benefit of $2.1million for the year ended December 31, 2010.Our effective tax rates were 81% and (14)% for the years ended December 31, 2011 and 2010, respectively. The difference in the effective tax rate compared with the U.S. federal statutory rate is due to the mix of the international jurisdictional rates and the changes in valuation allowance. Our North America operations had a loss from continuing operations before income taxes in 2011 and it is more likely than not that this loss will be used in future periods to offset taxable income. Therefore, there was no income tax benefit recorded for the North America operations during the year ended December 31, 2011.The difference in our effective tax rate in 2011 compared to 2010 was primarily because of changes in the mix of foreign and domestic income between the years. EBITDA and Adjusted EBITDA EBITDA from continuing operations increased $20.0million, or 116.3%, to $37.2million during the year ended December31, 2011 compared to $17.2million for the year ended December31, 2010. The increase in EBITDA was primarily related to an increase in our operating income of $23.1million, partially offset by a decrease in foreign exchange gains of $0.8million and the loss on extinguishment of debt of $2.0million. Adjusted EBITDA from continuing operations was $44.5million during the year ended December31, 2011, an increase of $16.4million, or 58.4%, from $28.1million 41 during 2010. The increase in Adjusted EBITDA was primarily due to the increase in operating income of $23.1million which was partially offset by decreases in our professional services and severance add backs of $6.1million and $0.3million, respectively. Year Ended December31, 2010 Compared to Year Ended December31, 2009 Year Ended December31, Period over Period Change (in thousands) Sales $ $ $ 18 % Cost of products 16 Gross profit 32 Selling, general and administrative expenses 26 Amortization of intangibles ) 13 Operating (loss) income ) Other expenses (income): Interest expense, net of interest income 1 Foreign currency transaction (gain) loss ) ) Change in fair value of derivatives 59 ) 72 Other (income), net ) ) 28 Loss from continuing operations before income taxes ) ) 20 Income tax (benefit) ) ) 54 Loss from continuing operations $ ) $ ) $ 8 Sales Consolidated sales increased $51.6million, or 17.7%, to $342.8million for the year ended December31, 2010 compared to $291.2million for the year ended December31, 2009. Volume shipped increased 14.4% year over year. Volume increases contributed approximately $40.8million to the increase in sales. Many projects that were delayed in 2009 began manufacturing and shipping in 2010. Increases in sales prices, primarily related to higher raw material costs, contributed $18.9million to the year over year sales increase. These increases were partially offset by a decrease of approximately $8.1million due to changes in foreign currency exchange rates, principally the Euro in the Europe Africa region. Cost of Products Cost of products increased $40.9million, or 15.8%, to $298.9million for the year ended December31, 2010 compared to $258.0million for the year ended December31, 2009. The increase in raw material costs contributed approximately 28% of the increase, and the increase in volume shipped, coupled with increased manufacturing costs, contributed approximately 72% of the increase. Gross Profit Consolidated gross profit for the year ended December31, 2010 increased $10.7million, or 32.3%, to $43.9million compared to $33.2million for the year ended December31, 2009. The improvement in gross profit was due to increased sales volumes, an increase in sales price and improved margins. Gross profit as a percentage of sales was 12.8% for 2010, compared to 11.4% for 2009. During 2010, we implemented a margin management tool which significantly improved the pricing of our products in relation to market conditions and raw material prices. Gross profit increased during 2010 due to an increase in sales prices and improved margins in the second half of 2010, which were partially offset by higher raw material costs resulting in increased cost of products. Gross profit was negatively affected by a decrease of $1.3million related to changes in foreign currency exchange rates, principally the Euro. Selling, General and Administrative Expenses SG&A expenses for the year ended December31, 2010 were $40.1million compared to $31.8million for the year ended December31, 2009million, an increase of $8.3million, or 26.1%. SG&A expenses for the year ended December31, 2010 include professional fees of $8.9million and severance costs of $1.0million related to the restructuring and productivity improvement programs adopted during the fourth quarter of 2009. SG&A expenses also include $1.5million management incentive program costs and an increase of approximately $0.9million in sales force commissions relating to the 42 introduction of the 2010 commission compensation program. Professional fees of $8.9million include $8.3million related to the engagement of an independent consulting firm, which specializes in performance improvement. This firm was an integral part of our detailed productivity and efficiency review and assessment of our operations. SG&A expenses for 2009 included an additional provision for doubtful accounts of $1.7million related to uncertainty of collections in the economic downturn, professional fees of $1.7million related to the restructuring and productivity improvement programs, severance related costs of $1.4million and $1.0million related to the death benefits payable to the estate of our former President and Chief Executive Officer, who passed away in 2009. SG&A expenses were 11.7% and 10.9% of sales for the years ended December31, 2010 and 2009, respectively. Amortization of intangibles was $2.3million for the year ended December31, 2010 compared to $2.6million for the year ended December31, 2009. The decrease during 2010 was related primarily to the normal decline in amortization, calculated using an accelerated method, which results in less amortization expense in the later stages of the original estimated useful lives. Other Expenses (Income) Interest expense was $19.5million for the year ended December31, 2010 compared to $19.2million for the year ended December31, 2009. The $0.3million increase in interest expense during 2010 was due to increased interest expense relating to our old revolving credit facility having higher balances outstanding during 2010 compared to 2009. The weighted average debt balance outstanding was $169.8million and $168.6million in 2010 and 2009, respectively. The weighted average effective interest rates were 11.5% and 11.4% for 2010 and 2009, respectively. Gains from foreign currency transactions were $1.4million for the year ended December31, 2010 compared to losses of $0.4million for the year ended December31, 2009. The $1.8million change was due to favorable currency exchange rates, primarily related to the Euro, during 2010 compared to 2009. The change in the fair value of derivatives was an expense of $0.1million for the year ended December31, 2010 compared to $0.2million for the year ended December31, 2009 due to the net change in the mark-to-market value of our interest rate swap. Other income was $2.2million for the year ended December31, 2010 compared to $3.0million for the year ended December31, 2009. Other income for the year ended December31, 2010 and 2009 includes $1.6million and $0.8million, respectively, related to discounts offered by our vendors for early payments, and $0.5million and $1.2million, respectively, related to the interest rate swap. Other income in 2009 also includes $0.8million of business interruption insurance proceeds. Income Tax Benefit Income tax benefit from continuing operations for the year ended December31, 2010 was $2.1million compared to $4.5million for the year ended December31, 2009. Our provision for income taxes is recorded at statutory rates for each tax jurisdiction based on total fiscal year to date results, adjusted for certain permanent differences. For the years ended December31, 2010 and 2009, our effective income tax rates were 14.7% and 29.5%, respectively. Our 2010 effective tax rate was lower than our 2009 effective tax rate primarily because of valuation allowances recorded in 2010, changes in the mix of foreign and domestic income, and a prior year tax benefit recorded in 2009. The difference in the effective tax rate compared with the U.S. federal statutory rate was due to the mix of the international jurisdictional rates and the increase in the valuation allowance on our foreign tax credit and net operating loss carryforwards. EBITDA and Adjusted EBITDA EBITDA from continuing operations was $17.2million during the year ended December31, 2010 compared to $12.7million during 2009, an increase of $4.5million, or 35.4%. The increase in EBITDA was primarily related to an increase in our operating income of $2.8million and an increase in foreign exchange income of $1.8million. Adjusted EBITDA from continuing operations was $28.1million during year ended December31, 2010, an increase of $8.9million, or 46.4%, from $19.2million during 2009. The increase in Adjusted EBITDA was primarily due to the increase in operating income of $2.8million and increase in our professional services add back of $7.1million, partially offset by $1.2million related to death benefits paid to our former CEO and a decline in severance costs year over year. 43 Quarterly Financial Information The following tables set forth certain historical unaudited consolidated quarterly statement of operations data for each of the eight quarters in the two years ended December31, 2011. This unaudited information has been prepared on a basis consistent with our annual financial statements and includes all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of the unaudited quarterly data. This information should be read together with our consolidated financial statements and the related notes included elsewhere in this Annual Report on Form 10-K. The results of operations for any quarter are not necessarily indicative of results that we may achieve for any subsequent periods. March31, June30, September30, December31, March31, June30, September30, December31, (in thousands, except percentage and per share data) Selected Quarterly Financial Information Sales $ Cost of Products Gross Profit Operating Income (Loss) ) ) Net (loss) income attributable toGSEHolding, Inc. ) Adjusted EBITDA ) Basic EPS ) Diluted EPS ) As a percentage of sales: Sales % Gross Profit % Adjusted EBITDA )% Adjusted EBITDA represents net income or loss before interest expense, income tax expense, depreciation and amortization of intangibles, change in the fair value of derivatives, loss (gain) on foreign currency transactions, restructuring expenses, extraordinary and non-recurring professional fees, stock-based compensation expense, loss (gain) on asset sales, loss on extinguishment of debt and management fees paid to CHS. Disclosure in this Annual Report on Form 10-K of Adjusted EBITDA, which is a “non-GAAP financial measure,” as defined under the rules of the SEC, is intended as a supplemental measure of our performance that is not required by, or presented in accordance with, GAAP. Adjusted EBITDA should not be considered as an alternative to net income, income from continuing operations or any other performance measure derived in accordance with GAAP. Our presentation of Adjusted EBITDA should not be construed to imply that our future results will be unaffected by unusual or non-recurring items. We believe this measure is meaningful to our investors to enhance their understanding of our financial performance. Although Adjusted EBITDA is not necessarily a measure of our ability to fund our cash needs, we understand that it is frequently used by securities analysts, investors and other interested parties as a measure of financial performance and to compare our performance with the performance of other companies that report Adjusted EBITDA. Adjusted EBITDA should be considered in addition to, not as a substitute for, net income, income from continuing operations and other measures of financial performance reported in accordance with GAAP. Our calculation of Adjusted EBITDA may not be comparable to similarly titled measures reported by other companies. The following table reconciles net loss from continuing operations to Adjusted EBITDA for the periods presented in this table and elsewhere in this Annual Report on Form 10-K. 44 March31, June30, September30, December31, March31, June30, September30, December31, (in thousands) Net (loss) income attributable toGSEHolding, Inc. $ ) $ ) $ ) $ $ ) $ ) $ $ ) (Income) loss from discontinued operations, net of income tax ) Interest expense, net of interest rateswap Income tax expense (benefit) 37 ) 73 ) Depreciation and amortization expense Change in the fair value of derivatives(a) ) – 71 Foreign exchange (gain) loss(b) Restructuring expense(c) 74 – – 26 Professional fees(d) ) Stock-based compensation expense(e) 14 – – 53 75 – – – Management fees(f) Loss on extinguishment of debt(g) – Other(h) – 75 ) (2 ) 8 – – 5 Adjusted EBITDA $ ) $ (a) Represents the mark-to-market change in the value of three interest rate swaps, including one entered into in July 2010 in connection with our German revolving credit facility and one entered into in January 2005 and one in June 2009, each as a mechanism to convert $75.0million of fixed rate debt to variable rate debt. (b) Primarily related to gains and losses incurred on purchases, sales, intercompany loans and dividends denominated in non-functional currencies. (c) Represents severance costs primarily related to the restructuring and productivity improvement programs adopted by us during the fourth quarter of 2009 and the exit of two members of executive management in 2011. (d) Represents consulting and other advisory fees related to recruiting a new chief executive officer through the third quarter of 2009 and the restructuring and productivity improvement programs adopted by us during the fourth quarter of 2009 which primarily consists of fees related to the engagement of an independent consulting firm that specializes in performance improvements for portfolio companies of private equity firms. (e) Represents the compensation expense attributable to each respective period based on the calculated value of employee stock options. (f) Represents management fees that terminated in connection with our IPO. See Item 13, “Certain Relationships and Related Transactions, and Director Independence– Management Agreement.” (g) Represents the loss recognized in connection with the refinancing of our Senior Notes as described in “–Liquidity and Capital Resources– The Refinancing Transactions; Description of Long Term Indebtedness.” (h) Relates primarily to gains and losses on asset sales. Liquidity and Capital Resources General We rely on borrowings under our Senior Secured Credit Facilities and other financing arrangements as our primary source of liquidity. See “–The Refinancing Transactions; Description of Long-Term Indebtedness” for a description of our long-term debt. Our cash flow from operations serves as an additional source of liquidity to the extent available. We generally have positive cash flow from operations in the third quarter of the fiscal year due to increased sales during the summer months. Our primary liquidity needs are to finance working capital, capital expenditures and debt service. The most significant components of our working capital are cash and cash equivalents, accounts receivable, inventories, accounts 45 payable and other current liabilities. Our working capital position has benefited from growth in sales and Adjusted EBITDA, improvements in gross margin, increases in backlog and orders and low annual maintenance and capital expenditure requirements. We believe that our cash on hand, together with the availability of borrowings under our Senior Secured Credit Facilities and other financing arrangements and cash generated from operations and our IPO, will be sufficient to meet working capital requirements, anticipated capital expenditures and scheduled interest payments on our indebtedness for at least the next twelvemonths. Cash and Cash Equivalents As of December31, 2011, we had $9.1million in cash and cash equivalents, a decrease of $6.1million from December 31, 2010 cash and cash equivalents of $15.2million. This decrease was primarily related to net cash used in investing activities of $11.7million. We maintain cash and cash equivalents at various financial institutions located in the United States, Germany, Thailand, Egypt and Chile. $2.7million, or 29.3%, was held in domestic accounts with various institutions and approximately $6.4million, or 70.7%, was held in accounts outside of the United States with various financial institutions. In general, when an entity in a foreign jurisdiction repatriates cash to the United States, the amount of such cash is treated as a dividend taxable at current U.S. tax rates. We have not historically repatriated the earnings of any of our foreign subsidiaries, and we currently have no intention of repatriating foreign earnings. If we were to repatriate earnings from our foreign subsidiaries in the future, we would be subject to U.S. income taxes upon the distribution of cash to us from our non-U.S. subsidiaries. Although foreign tax credits may be available to reduce the amount of the additional tax liability, these credits may be limited based on our tax attributes. The U.S. tax effects of potential dividends and related foreign tax credits associated with earnings indefinitely reinvested have not been realized pursuant to ASC-740-10, “Income Taxes.” Upon distribution we will be subject to U.S. income taxes pursuant to ASC-740-10. Accounts Receivable As of December31, 2011, we had $80.7million in trade accounts receivable. We evaluate the creditworthiness of our customers on at least an annual basis and from time to time require customers to provide letters of credit to guarantee payments. No single customer accounted for 10% or more of sales for the years ended December31, 2011 or 2010. The allowance for doubtful accounts is our best estimate of the amount of probable credit losses in existing receivables. The allowance is reviewed monthly and we establish reserves for doubtful accounts on a case-by-case basis when it is believed that the required payment of specific amounts owed to us is unlikely to occur. Inventory As of December31, 2011, we had $58.1million in inventory. Inventory is recorded at the lower of cost or market. Cost, which includes material, labor and overhead, is determined by the weighted average cost method, which approximates the first-in, first-out cost method. See Item 8, note6, “Inventory,” to our consolidated financial statements for additionalinformation. Other Current Liabilities As of December31, 2011, we had $57.7million in accounts payable and accrued liabilities. Approximately 54% of this balance, or $31.4million, was attributable to trade accounts payable, primarily from the purchase of raw material, including polyethylene resins. We currently purchase raw materials from at least two significant suppliers at each of our manufacturing locations. Polyethylene resins are occasionally in short supply and are subject to price fluctuation in response to market demand. We have not encountered any significant prolonged difficulty to date in obtaining raw materials in sufficient quantities to support our operations at current or expected near-term levels. However, any disruption in raw material supply or abrupt increases in raw material prices could have an adverse effect upon our operations. The Refinancing Transactions; Description of Long-Term Indebtedness First Lien Credit Facility On May27, 2011, we entered into a five-year, $160.0million first lien senior secured credit facility with General Electric Capital Corporation, Jefferies Finance LLC and the other financial institutions party thereto, consisting of $135.0million of term loan commitments (the “First Lien Term Loan”) and $25.0million of revolving loan commitments (the “Revolving Credit Facility” and together with the First Lien Term Loan, the “First Lien Credit Facility”). On October18, 2011, the Revolving Credit Facility was amended to increase the aggregate revolving loan commitments from $25.0million to $35.0million. Increased capacity under the Revolving Credit Facility is anticipated to be used to meet our current liquidity requirements, including for working capital, and to fund our continued growth. On December12, 2011, the First Lien Credit 46 Facility was amended to, among other matters, modify the definition of “Change of Control” to reduce CHS’ specified ownership percentage following the consummation of our IPO from 35% to 20%. The First Lien Credit Facility will mature in May 2016. Borrowings under the First Lien Credit Facility incur interest expense that is variable in relation to the London Interbank Offer Rates (“LIBOR”) (and/or Prime) rate. In addition to paying interest on outstanding borrowings under the First Lien Credit Facility, we are required to pay a 0.75% per annum commitment fee to the lenders in respect of the unutilized commitments, and letter of credit fees equal to the LIBOR margin on the undrawn amount of all outstanding letters of credit. As of December31, 2011, there was $156.0million outstanding under the First Lien Credit Facility consisting of $134.3million in term loans and $21.7million in revolving loans, and the interest rate on such loans was 7.0%. We had $11.0million of capacity under the Revolving Credit Facility after taking into account outstanding loan advances and letters of credit.With the proceeds from our IPO, we paid off our Revolving Credit Facility in February 2012, resulting in a remaining balance outstanding under the First Lien Credit Facility of $134.3 million as of February 29, 2012. Second Lien Term Loan On May27, 2011, we also entered into a 5.5year, $40.0million second lien senior secured credit facility with Jefferies Finance LLC and the other financial institutions party thereto, consisting of $40.0million of term loan commitments (the “Second Lien Term Loan” and together with the First Lien Credit Facility, the “Senior Secured Credit Facilities”). On February8, 2012, the Second Lien Term Loan was amended to, among other matters, modify the definition of “Change of Control” to reduce CHS’ current specified ownership percentage following the consummation of our IPO from 35% to 20%. The Second Lien Term Loan will mature in November 2016. All borrowings under the Second Lien Term Loan will incur interest expense that is variable in relation to the LIBOR (and/or Prime) rate. Additionally, the term loan accrues PIK interest of 2.0% per annum, which is added to the principal balance of the term loan and becomes due at maturity, rather than being paid out by us periodically in cash. As of December31, 2011, there was $40.5million, including PIK interest, outstanding under the Second Lien Term Loan and the interest rate on the Second Lien Term Loan was 13.0%, including 2.0% PIK interest.With the proceeds from our IPO, we paid $20.0 million on our Second Lien Term Loan, resulting in a remaining balance outstanding of $20.6 million, including PIK interest, as of February 29, 2012. Guarantees; Security.The obligations under our Senior Secured Credit Facilities are guaranteed on a senior secured basis by GSEHolding and each of its and our existing and future wholly owned domestic subsidiaries, other than GSEInternational, Inc. and any other excluded subsidiaries. The obligations under our First Lien Credit Facility are secured by a first priority perfected security interest in substantially all of our and the guarantors’ assets, subject to certain exceptions, permitted liens and permitted encumbrances under our First Lien Credit Facility. The obligations under our Second Lien Term Loan are also secured by liens on substantially all of our and the guarantors’ assets, subject to certain exceptions, permitted liens and permitted encumbrances; provided, however, that the liens granted under our Second Lien Term Loan are contractually subordinated to the liens that secure our First Lien Credit Facility. Restrictive Covenants.The Senior Secured Credit Facilities contain various restrictive covenants that include, among other things, restrictions or limitations on our company’s ability to incur additional indebtedness or issue disqualified capital stock unless certain financial tests are satisfied; pay dividends, redeem subordinated debt or make other restricted payments; make certain loans, investments or acquisitions; issue stock of subsidiaries; grant or permit certain liens on assets; enter into certain transactions with affiliates; merge, consolidate or transfer substantially all of assets; incur dividend or other payment restrictions affecting certain subsidiaries; transfer or sell assets including, but not limited to, capital stock of subsidiaries; and change the business our company conducts. However, all of these covenants are subject to exceptions. For the year ended December31, 2011 our company was subject to a Total Leverage Ratio not to exceed 6.15:1.00, an Interest Coverage Ratio of not less than 1.80:1.00 and a maximum Capital Expenditure Limitation of $17.5million.These ratios become progressively more restrictive over the term of the loans.For all periods presented, our company was in compliance with all financial debt covenants under the existing agreements Senior Notes and Revolving Credit Facility On May27, 2011, our company refinanced its $150.0million 11% senior notes, as well as $27.0million in borrowings under the old revolving credit facility with a portion of the net proceeds from the First Lien Credit Facility and Second Lien Term Loan, together with cash on hand. In connection with this refinancing, our company recorded a $2.0million loss from extinguishment of debt, primarily related to the write-off of unamortized debt issuance costs. Non-Dollar Denominated Term Loans In April 2011, our company entered into a EUR 0.7million ($1.0million) term loan with a German bank, bearing interest at 5.15% which is secured by equipment. The loan requires monthly payments of principal and interest totaling EUR 47 21thousand ($27thousand) beginning April 2011 and maturing in March 2014. The term loan had a balance outstanding on December31, 2011 of EUR 0.5million ($0.7million). Our company has a BAHT 225.7million ($7.1million) term loan with a Thailand bank, bearing interest at the bank’s Minimum Lending Rate (“MLR”) less 1.00% for the first two years and MLR less 0.50%, thereafter, and is secured by equipment, building and lease rights of the property where the equipment and building are located. The bank’s MLR was 7.25% at December31, 2011. The term loan required monthly payments of interest only for the first six months beginning in October 2007 with monthly payments of BAHT 1.4million ($44thousand) plus interest beginning April 2008, increasing to BAHT 3.5million ($0.1million) in July 2008, and finally increasing to BAHT 3.8million ($0.1million) beginning in December 2008 and maturing in May 2013. The term loan had a balance outstanding on December31, 2011 of BAHT 34.7million ($1.1million). Other Term Loans– In conjunction with the acquisition of SL Limitada, our company entered into a five year installment obligation with the seller of SL Limitada for $4.5million, secured by a share pledge agreement for 30% of the equity of GSELining Technology Chile, S.A., an indirect wholly owned subsidiary of our company. The installment obligation bore interest at 5% for the first two years, converting to a variable rate based on LIBOR for the remaining term. Payments were in five annual principal and interest amounts beginning on January1, 2007. The installment obligation had a balance outstanding on December31, 2010 of $0.9million, which was paid in January 2011. In connection with the ProGreen acquisition, our company entered into a three-year unsecured promissory note in the original principal amount of $2.7million. The note bore interest at the rate of 5.13% per annum and was payable in three equal annual principal payments of $0.9million plus accrued interest commencing October13, 2007. The note had a balance outstanding of $0.9million on December31, 2010 due to our company electing to not make the final payment due on October13, 2009, as our company was in dispute with the former owners of ProGreen in regards to the $1.3million warranty claims discussed in Item 8, note 4, “Discontinued Operations” to our consolidated financial statements.ProGreen (“the Plaintiff”) filed a lawsuit in the United States District Court for the Southern District of Texas to recover the $0.9million outstanding balance plus interest and attorneys’ fees from our company. In March 2011, our company and the Plaintiff reached a settlement. In connection with this resolution, our company made payments totaling $0.7million in full settlement of the $0.9million principal balance owed to the Plaintiff, with the residual difference recorded within other income, net. Non-Dollar Denominated Credit Facilities As of December31, 2011, our company had five local international credit facilities. It had credit facilities with two German banks in the amount of EUR6.4million ($8.3million). These revolving credit facilities are secured by a corporate guarantee and bear interest at various market rates. These credit facilities are used primarily to guarantee the performance of European installation contracts and temporary working capital requirements. As of December31, 2011, our company had EUR3.2million ($4.2million) available under these credit facilities with EUR1.4million ($1.8million) of bank guarantees outstanding, and with EUR1.8 ($2.3million) outstanding under the line of credit. In addition, our company has two credit facilities with Egyptian banks in the amount of EGP 15.0million ($2.5million). These credit facilities bear interest at various market rates and are primarily for cash management purposes. Our company had EGP 8.9million ($1.5million) available under these credit facilities with EGP 2.7million ($0.4million) of bank guarantees outstanding, and with EGP 3.4million ($0.6million) outstanding under the line of credit as of December31, 2011. On March6, 2009, our company entered into a BAHT 50.0million ($1.6million) revolving credit facility with Export-Import Bank of Thailand (“EXIM”), which has a termination date at the discretion of EXIM or our company. This revolving credit facility bears interest at EXIM prime rate less 0.75% for BAHT borrowings and at LIBOR plus 3.5% for U.S. dollar borrowings. Repayments of principal are required within 90days from the date of each draw down borrowing and interest is payable once a month on the last day of the month. The credit facility is secured by a BAHT 45.1million ($1.4million) mortgage on land, building and equipment. Our company had BAHT 30.1million ($1.0million) available under these credit facilities with BAHT 19.9million ($0.6million) of letters of credit outstanding with no amounts outstanding under the line of credit as of December31, 2011. 48 Cash Flow Analysis A summary of operating, investing and financing activities are shown in the following table: Year Ended December31, (in thousands) Net cash provided by (used in) operating activities– continuing operations $ ) $ ) $ Net cash provided by (used in) operating activities– discontinued operations ) Net cash provided by (used in) investing activities– continuing operations ) ) ) Net cash provided by (used in) investing activities– discontinued operations – 75 Net cash provided by (used in) financing activities– continuing operations ) Net cash provided by (used in) financing activities– discontinued operations ) – – Effect of exchange rate changes on cash– continuing operations ) ) Effect of exchange rate changes on cash– discontinued operations 4 ) (Decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at end of period Net Cash Provided by (Used in) Operating Activities Net cash provided by (used in) operating activities consists primarily of net income (loss) adjusted for non-cash items, including depreciation and amortization, and the effect of changes in working capital. Net cash used in operating activities was $4.1million for the year ended December31, 2011 compared to $26.5million in the year ended December31, 2010. The $22.4million decrease in cash used in operating activities was due partially to generating net income of $0.8 million, an increase of $13.2 million over 2010. Additionally, significant improvement in accounts receivable collections and a decrease in inventory, partially offset by an increase in accounts payable, contributed to the decrease in cash used in operating activities during the year ended December31, 2011. Net cash used in operating activities was $26.5million for the year ended December31, 2010 compared to net cash provided by operating activities of $45.3million in 2009. The $71.8million decrease was related primarily to the increased accounts receivable and inventory levels, partially offset by the increase in accounts payable and accrued liabilities. Net Cash Provided by (Used in) Investing Activities Net cash provided by (used in) investing activities consists primarily of: · capital expenditures for growth, including real estate and buildings, in order to expand and upgrade manufacturing facilities or add in incremental capacity; · capital expenditures for facility maintenance, including machinery and equipment improvements to extend the useful life of the assets; and · capital expenditures for information technology software and equipment costs. Net cash used in investing activities during the year ended December31, 2011 was $11.7million compared to $3.3million during the year ended December31, 2010. Capital expenditures during the year ended December31, 2011 consisted of $3.3million of growth expenditures, $3.3million of maintenance expenditures and $5.1million related to improving the functionality of our ERP system. Capital expenditures during the year ended December31, 2010 consisted of $0.8million in growth capital expenditures, $2.0million of maintenance expenditures and $0.5million related to improving the functionality of our ERP system. Net cash used in investing activities during the year ended December31, 2010 was $3.3million compared to $2.7million in 2009. Capital expenditures during 2009 included $1.6million of maintenance expenditures and $1.2million related to improving the functionality of our ERP system. Net Cash Provided by (Used in) Financing Activities Net cash provided by (used in) financing activities consists primarily of borrowings and repayments related to our credit facilities and fees and expenses paid in connection with our credit facilities. 49 Net cash provided by financing activities was $4.7million during the year ended December31, 2011 compared to $25.7million during the year ended December31, 2010. This change was attributable primarily to the refinancing of our old revolving credit facility and Senior Notes with a portion of the net proceeds from our Senior Secured Credit Facilities. See “–The Refinancing Transactions; Description of Long-Term Indebtedness.” Net cash provided by financing activities was $25.7million for the year ended December31, 2010 compared to net cash used in financing activities of $32.7million for the year ended December31, 2009. Net cash provided by financing activities in 2010 was a result of $27.9million of net proceeds from credit lines, reduced by long-term debt repayments of $2.2million. Net cash used in financing activities during 2009 was a result of $32.5million of net repayments on credit lines and long-term debt repayments of $2.3million partially offset by $2.1million of proceeds resulting from the early termination of our interest rate swap. Off-Balance Sheet Arrangements As of December31, 2011, we had no off-balance sheet arrangements. In addition, we do not have any interest in entities referred to as variable interest entities, which includes special purpose entities and other structured finance entities. Contractual Obligations Contractual Obligations as of December31, 2011 The following table represents a summary of our estimated future payments under material contractual cash obligations as of December31, 2011. Changes in our business needs, cancellation provisions, changing interest rates and other factors may result in actual payments differing from these estimates. We cannot provide certainty regarding the timing and amounts of payments. Payments Due by Period Total Lessthan 1Year 1-3Years 3-5Years Morethan 5Years (in thousands) Contractual Obligations: Long-Term Debt(1) $ — Interest Payments(2) — Operating Leases(3) Total $ Represents principal payments on our First Lien Credit Facility, Second Lien Term Loan and other long-term debt as of December31, 2011.After giving effect to our IPO in February 2012, our total long-term debt payments would be reduced by approximately $51.5 million. Represents interest payments on our First Lien Credit Facility at 7.0%, Second Lien Term Loan at 11.0% and other long-term debt at their respective stated interest rates, which averaged 5.8%.After giving effect to our IPO in February 2012, our total interest payments would be reduced by approximately $17.9 million. We enter into operating leases in the normal course of business. Our operating leases include the leases of certain of our manufacturing and warehouse facilities. Contingencies We are involved in various legal and administrative proceedings and disputes that arise from time to time in the ordinary course of doing business. Some of these proceedings may result in fines, penalties or judgments being assessed against us, which, from time to time, may adversely affect our financial results. See Item 8, note16, “Commitments and Contingencies,” to our consolidated financial statements. We have considered these proceedings and disputes in determining the necessity of any reserves for losses that are probable and reasonably estimable. Our recorded reserves are based on estimates developed with consideration given to the potential merits of claims or quantification of any performance obligations. In doing so, we take into account our history of claims, the limitations of any insurance coverage, advice from outside counsel, the possible range of outcomes to such claims and obligations and their associated financial impact (if known and reasonably estimable), and management’s strategy with regard to the settlement or defense of such claims and obligations. While the ultimate outcome of those claims, lawsuits or performance obligations cannot be predicted with certainty, we believe, based on our understanding of the facts of these claims and performance obligations, that adequate provisions have been recorded in the accounts where required. In addition, we believe it is not reasonably possible that resolution of these legal actions will, individually or in the aggregate, have a material adverse effect on our financial 50 condition or results of operations. It is possible, however, that charges related to these matters could be significant to our results or cash flows in any single accounting period. In addition, we provide our customers limited material product warranties. Our limited product warranties are typically five years but occasionally extend up to 20years. These warranties are generally limited to repair or replacement of defective products or workmanship, often on a prorated basis, up to the dollar amount of the original order. In some foreign orders, we may be required to provide the customer with specified contractual limited warranties as to material quality. Our product warranty liability in many foreign countries is dictated by local laws in addition to the warranty specified in the orders. Failure of our products to operate properly or to meet specifications may increase our costs by requiring additional engineering resources, product replacement or monetary reimbursement to a customer. We have received warranty claims in the past, and we expect to continue to receive them in the future. Warranty claims are not covered by insurance, and substantial warranty claims in any period could have a material adverse effect on our financial condition, results of operations or cash flows as well as on our reputation. See Item 8, note2, “Summary of Significant Accounting Policies,” to our consolidated financial statements. Furthermore, in certain direct sales and raw material acquisition situations, we are required to post performance bonds or bank guarantees as part of the contractual guarantee for performance. The performance bonds or bank guarantees can be in the full amount of the orders. To date we have not received any claims against any of the posted securities, most of which terminate at the final completion date of the orders. As of December 31, 2011, we had $5.3million of bonds outstanding and $6.2million of guarantees issued under bank lines. See Item 8, note16, “Commitments and Contingencies,” to our consolidated financial statements. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (GAAP). The preparation of these consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosures. We base our estimates and assumptions on historical experience and on various other information and data that we believe to be reasonable under the circumstances. We evaluate our estimates and assumptions on an ongoing basis. The results of our analysis form the basis for making assumptions about the carrying values of assets and liabilities that are not readily apparent from other sources. Our actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies involve areas that require significant judgments and estimates on the part of management in the course of preparing of our financial statements. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized and represent the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, as well as operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. We record a valuation allowance when it is more likely than not that some of our net deferred tax assets will not be realized. In determining the need for valuation allowances, we consider the existence of taxable income in prior carryback years, the reversal of existing temporary differences, projected future taxable income in the appropriate jurisdictions and the availability of tax planning strategies. If in the future we determine that we will be able to realize more of the related net deferred tax assets, we will make an adjustment to the allowance, which would increase our income in the period that such a determination is made. We operate in various tax jurisdictions and are subject to audit by various tax authorities. We recognize the effect of income tax positions only if those positions are more likely than not of being sustained following an examination. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized upon effective settlement. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. We record deferred tax liabilities on the undistributed earnings of our foreign investments if we anticipate these earnings to be repatriated. If we do not plan to repatriate these foreign undistributed earnings, no provision has been made for U.S. taxes or foreign withholding taxes. Any changes to our repatriation assumptions could require us to record additional deferred tax liabilities. 51 Accounts Receivable Accounts receivable from our customers in connection with sales transactions are recorded at the invoiced amounts and do not bear interest. We record an allowance for doubtful accounts, which reflects our best estimate of the amount of probable credit losses in our existing receivables. The allowance is reviewed and adjusted, if necessary, on at least a quarterly basis. In addition, we establish reserves for doubtful accounts on a case-by-case basis when we believe that the required payment of specific amounts owed to us is unlikely to occur. We have receivables from customers in various countries, and generally do not require collateral or other security to support customer receivables unless credit capacity is not evident. In the case where credit capacity does not exist or cannot be appropriately determined, unsecured exposure security instruments such as upfront cash payments, down payments, credit cards, letters of credit, standby letters of credit, bank guarantees or personal guarantees are required. In addition, in the U.S., in cases when a customer’s project is state or federally sponsored or owned, a payment or security bond is required by law in most jurisdictions. If the customers’ financial condition was to deteriorate or their access to freely convertible currency was restricted, resulting in impairment of their ability to make the required payments, additional allowances may be required. In the event of a default by a U.S. customer, we may also have the option to file liens against property owners to the extent permissible under applicable state laws. Inventories Our inventories are stated at the lower of cost or market. Cost, which includes materials, labor and overhead, is determined by the weighted average cost method, which approximates the first-in, first-out cost method. We perform an analysis of our inventory levels and resulting valuation on at least a quarterly basis, or more frequently if circumstances dictate. As a result of this analysis we may record or adjust existing provisions, as appropriate, to write-down slow-moving, excess or obsolete inventory to estimated net realizable value. The process for evaluating inventory often requires us to make subjective judgments and estimates concerning anticipated customer demand and future sales levels, as well as the quantities and prices at which such inventories will be able to be sold in the normal course of business. If actual conditions are less favorable than those reflected in our estimates, additional inventory write-downs to market value may be required and future periods’ gross margin rates may be unfavorably or favorably affected. Goodwill We review goodwill to determine potential impairment annually, or more frequently if events and circumstances indicate that the asset might be impaired. The goodwill impairment analysis is comprised of two steps. The first step requires the comparison of the fair value of the applicable reporting unit to its respective carrying value. If the fair value of the reporting unit exceeds the carrying value of the net assets assigned to that unit, goodwill is not considered impaired and we would not be required to perform further testing. If the carrying value of the net assets assigned to the reporting unit exceeds the fair value of the reporting unit, then we must perform the second step of the impairment test in order to determine the implied fair value of the reporting unit’s goodwill. If the carrying value of a reporting unit’s goodwill exceeds its implied fair value, then we would record an impairment loss equal to the difference. Our reporting units are the same as our operating segments: Europe Africa, North America, Asia Pacific, Latin America and the Middle East. Goodwill allocated to Europe Africa, North America, Asia Pacific, Latin America and the Middle East represents approximately 45%, 39%, 9%, 7% and 0%, respectively, as of December31, 2011. The fair value exceeds the carrying value of net assets by approximately 8%, 11%, 218% and 198% for Europe Africa, North America, Asia Pacific and Latin America, respectively, as of October 1, 2011, the date of our last impairment analyses. In performing the annual goodwill impairment test we considered three generally accepted approaches for valuing a business: the income, market and cost approaches. Based on the nature of our business, and the current and expected financial performance, we determined that the market and income approaches were the most appropriate methods for estimating the fair value of each reporting unit. For the income approach we used the discounted cash flow method, and considered such factors as sales, depreciation, amortization, capital expenditures, incremental working capital requirements, tax rate and discount rate. Consideration of these factors inherently involves a significant amount of judgment, and significant movements in sales or changes in the underlying assumptions may result in fluctuations of estimated fair value. For the market approach we used both the guidelines public company and the comparable transaction methods. We considered such factors as appropriate guideline companies, appropriate comparable transactions and control premiums. In determining the value of the reporting units, we determined that the income approach provided a better indication of value than the market approach. As such, we gave a 65% weighting to the income approach and a 35% weighting to the market approach in estimating the value of each of the reporting units. 52 Erosion in capital markets, material reductions in our expected cash flow forecasts, significant reductions in our market capitalization or a significant decline in economic conditions, in addition to changes to the underlying assumptions used in our valuation approach described above, could all lead to future impairment of goodwill. Stock-Based Compensation Prior to our IPO, we issued only a de minimis number of stock-based compensation awards and the amount of stock-based compensation expense we recognized had not been material to our results of operations. We expect that we will make more stock awards as a public company and the amount of stock-based compensation will therefore increase. All share-based payments to employees, including grants of employee stock options, are measured at their respective grant date calculated values, and expensed in our consolidated statements of operations over the requisite service period (generally the grant’s vesting period). We use a calculated value to measure the compensation expense for share-based awards made to employees, as we have concluded that it is impracticable to determine the expected volatility of our share price, given the lack of historical stock trading activity. Instead, we use an industry measure of volatility in calculating this value. The value of each option award is estimated on its respective grant date using the Black-Scholes option pricing model. The application of the Black-Scholes option pricing model valuation model involves assumptions that are judgmental and sensitive, which affects compensation expense related to these awards, including the value of our common stock, the risk-free interest rate, expected option life, expected volatility and expected dividend yield. The expected option life is based on our best estimate of the anticipated exercise activity for the grants, taking into consideration historical exercise patterns for previous grants to the extent we believe that such information is predictive. The specific industry measure we use to calculate expected volatility is the Dow Jones Building and Material Index fund, which includes public companies that we believe are most comparable to our business. In estimating the value of our common stock, we calculate a business enterprise value based upon the anticipated value of cash flows that the business can be expected to generate in the future. This approach employs a discounted cash flow analysis using our weighted average cost of capital, which is calculated by weighting the required return on equity capital and interest-bearing debt in proportion to their estimated percentages in our capital structure. Our discounted cash flow analysis is comprised of the following steps: · estimating future cash flows for a certain discrete projection period; · discounting these cash flows to present value at a rate of return that considers the relative risk of achieving the cash flows and the time value of money; · estimating the residual value of normalized cash flows subsequent to the discrete projection period; and · combining the present value of the residual cash flows with the discrete projection period cash flows to indicate the fair value of a marketable controlling interest in the business. We recognize compensation expense for all stock-based awards with graded vesting on a straight-line basis over the vesting period of the entire award. While the applicable guidance requires that we consider the impact of estimated forfeitures in recognizing the associated compensation expense, there has been no impact on the vast majority of our option awards, as they were fully vested upon the grant date. Revenue Recognition GAAP guidance establishes the following four criteria that must be met in order for revenue to be recognized: (1)persuasive evidence of an arrangement exists, (2)product delivery has occurred, (3)the sales price to the customer is fixed or determinable and (4)collectability is reasonably assured. Specifically, for our direct sales of products to customers, we recognize revenues when products are shipped (as this is the point that title and risk of loss pass to the customer), we have no further obligation to the customer with respect to the delivered products, and collectability of the amount billed is reasonably assured. We recognize revenue relating to contracts for the design and installation of geosynthetic containment solutions using the percentage of completion method. The use of this method is based on our experience and history of being able to prepare reasonably dependable estimates of the cost to complete our projects. Under this method, we estimate profit as the difference between the total estimated revenue and total estimated cost of a contract. Profit is recognized over the life of the contract based on costs incurred to date as a percentage of total estimated costs. We routinely review estimates related to the corresponding contracts, and revisions to profitability are reflected in the quarterly and annual earnings. If a current estimate of total contract cost exceeds the current estimate of total contract revenue, which indicates a loss on a contract, the projected loss is recognized in full at that time. Revenue recognized under the percentage of completion method was $9.9million for the year ended December31, 2011. 53 Recently Issued Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-08, Intangibles—Goodwill and Other: Testing Goodwill for Impairment, to allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011, with early adoption permitted. As the amendments only impact the process of assessing goodwill for impairment, and not the recognition or measurement of an impairment charge, the adoption of these amendments is not expected to have a material impact on our results of operations, consolidated financial position or cash flows. In May 2011, FASB issued ASU2011-05, Comprehensive Income: Presentation of Comprehensive Income, to allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments do not change the guidance regarding the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments should be applied retrospectively, and is effective for fiscal years and interim periods within those years, beginning after December15, 2011. Early adoption is permitted. The adoption is not expected to have a material impact on our results of operations, consolidated financial position or cash flows. In May 2011, the FASB issued ASU2011-04, Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs. This ASU represents the converged guidance of the FASB and the IASB on fair value measurement, and results in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” These amendments change some of the terminology used to describe many of the existing requirements in U.S.GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments should be applied prospectively, and they are effective during interim and annual periods beginning after December15, 2011. Early application by public entities is not permitted. The adoption is not expected to have a material impact on our results of operations, consolidated financial position or cash flows. In December 2010, the FASB issued ASU No.2010-28, Intangibles– Goodwill and Other: When to Perform Step2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this ASU modify Step1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The qualitative factors are consistent with the existing event or circumstance-driven guidance related to goodwill impairment testing between annual tests. The amendments are effective for fiscal years, and interim periods within those years, beginning after December15, 2010. Early adoption is not permitted. The adoption is not expected to have a material impact on our results of operations, consolidated financial position or cash flows. In January 2010, the FASB issued ASU2010-06, Improving Disclosures about Fair Value Measurements, which clarifies certain existing disclosure requirements in ASC820, Fair Value Measurements and Disclosures, as well as requires disclosures related to significant transfers between each level and additional information about Level3 activity. ASU2010-06 begins phasing in the first fiscal period after December15, 2009. We did not make nor do we anticipate a significant transfer between each level as of December31, 2011 or 2010. As such, we do not believe this ASU will have a material impact on our results of operations, consolidated financial position or cash flows. 54 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are subject to various market risks, primarily related to changes in interest rates, foreign currency exchange rates and raw material supply prices. Our financial position, results of operations or cash flows may be negatively impacted in the event of adverse movements in the respective market rates or prices in each of these risk categories. Our exposure in each category is limited to those risks that arise in the normal course of business, as we do not engage in speculative, non-operating transactions, nor do we utilize financial instruments for trading purposes. Interest Rate Risk In order to manage both interest rates and underlying borrowing costs, we use a combination of fixed-rate and floating-rate debt instruments. In certain circumstances, we may use derivatives, such as interest rate swaps, as a further means to manage the level of our exposure to variable interest rate risk. Generally, such derivatives are executed with major reputable financial or lending institutions with investment grade credit ratings, with the objective of reducing counterparty credit risk. We had one interest rate swap in place at December31, 2011 and 2010, which was a €1.0million ($1.3million, based on December31, 2011 exchange rate) notional pay fixed-receive floating swap used to hedge the exposure to variable interest rates for a portion of one of our international credit facilities.The fair value of our interest rate swap was € 54 thousand ($71 thousand) at December 31, 2011. In May 2011, we refinanced $150.0 million in Senior Notes as well as $27.0million in borrowings under our old revolving credit facility with a portion of the proceeds from the Senior Secured Credit Facilities. See “–The Refinancing Transactions; Description of Long-Term Indebtedness” above. Borrowings under each of the Senior Secured Credit Facilities bears interest at a floating rate based on LIBOR or Prime, at our option. At December31, 2011, we had $196.5million in outstanding borrowings under these new facilities consisting of $174.8million in term loans and $21.7million in revolving loans at a weighted average interest rate of 8.3%. Our results of operations and cash flows would be affected by changes in the applicable underlying benchmark interest rates due to the impact such changes would have on the interest payable on variable-rate debt outstanding under the Senior Secured Credit Facilities and, to the extent applicable, our interest rate-related derivative instruments. Holding other variables constant, including levels of indebtedness under the Senior Secured Credit Facilities, a 50 basis point increase in interest rates would result in an increase of approximately $1.0million in annual interest expense. The hypothetical changes and assumptions may be different from actual changes and events in the future, and the computations do not take into account management’s possible actions if such changes actually occurred over time. Considering these limitations, actual effects on future earnings could differ from those calculated above. Foreign Currency Exchange Rate Risk We maintain operations in countries outside of the United States, including Germany, Chile, Thailand and Egypt, some of which use the respective local foreign currency as their functional currency. Each foreign operation may enter into contractual arrangements with customers or vendors that are denominated in currencies other than its respective functional currency. As a result, our results of operations may be affected by exposure to changes in foreign currency exchange rates and economic conditions in the regions in which we purchase raw material inventory or sell and distribute our products. Exposure to variability in foreign currency exchange rates from these transactions is managed, to the extent possible, through the use of natural hedges which result from purchases and sales occurring in the same foreign currency within a similar period of time, thereby offsetting each other to varying degrees. In addition, we also execute intercompany lending transactions, and a foreign subsidiary may pay dividends to its respective parent, or ultimately, the United States parent. These transactions are denominated in various foreign currencies which results in exposure to exchange rate risk that could impact our results of operations. The total foreign currency transaction gains (losses), attributable to non-functional currency purchases and sales, and intercompany loans and dividends was $0.6million, $1.4million and $(0.4)million for the years ended December31, 2011, 2010 and 2009, respectively, representing less than 0.5% of sales and cost of products. Given the relative size of these gains and losses, we do not believe that any reasonable near-term changes in applicable rates would have a material impact on our result of operations. We did not enter into any foreign currency hedging transactions in the years ended December31, 2011 and 2010, nor do we anticipate using derivative instruments to manage foreign currency exchange rate risk in the foreseeable future. 55 In addition to the transaction-related gains or losses that are reflected within the results of operations, we are subject to foreign currency translation risk, as the financial statements for our foreign subsidiaries are measured and recorded in the respective subsidiary’s functional currency and then translated into U.S. Dollars for consolidated financial reporting purposes. The resulting translation adjustments are recorded within accumulated other comprehensive income, a component of stockholders’ equity, on the consolidated balance sheet. Raw Material Supply and Price Risk Our primary raw materials used in the production of our products are polyethylene resins. As these resins are petroleum-based materials, changes in the price of feedstocks, such as crude oil or natural gas, as well as changes in market supply and demand may cause the cost of these resins to fluctuate significantly. During 2011 and 2010, raw material cost accounted for approximately 81% and 80% of our cost of products, respectively. Given the significance of these costs and the inherent volatility in supplier pricing, our ability to reflect changes in the cost of resins in our products’ selling prices in an efficient manner, passing the increase on to our customers, contributes to the management of our overall supply price risk and its potential impact on our results of operations. We have not historically entered, nor do we intend to enter, into long-term purchase orders for the delivery of raw materials. Our orders with suppliers are flexible and do not contain minimum purchase volumes or fixed prices. Accordingly, our suppliers may change their selling prices or other relevant terms on a monthly basis, exposing us to pricing risk. Our recent implementation of advanced pricing and forecasting tools, more centralized procurement and additional sources of supply has increased our focus on product margins and resulted in overall lower supply costs. Holding all other variables constant, a 1.0% increase in resin prices would have increased cost of products by approximately $3.1million, based on our consolidated 2011 sales volume. 56 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 58 Consolidated Balance Sheets as of December31, 2011 and 2010 59 Consolidated Statements of Operations for the Years Ended December31, 2011, 2010 and 2009 60 Consolidated Statements of Stockholders’ Equity for the Years Ended December31, 2011, 2010 and 2009 61 Consolidated Statements of Cash Flows for the Years Ended December31, 2011, 2010 and 2009 62 Notes to Consolidated Financial Statements 63 57 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders GSE Holding, Inc. Houston, Texas We have audited the accompanying consolidated balance sheets of GSE Holding, Inc. as of December 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of GSE Holding, Inc. at December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP Houston, Texas March 30, 2012 58 GSE Holding, Inc. Consolidated Balance Sheets (In thousands, except share amounts) December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $1,736 and $1,932 Other Inventory, net Deferred income taxes Prepaid expenses and other Income taxes receivable 2,447 540 Total current assets Property, plant and equipment, net of accumulated depreciation and amortization Goodwill Intangible assets, net Deferred income taxes Deferred debt issuance costs Other assets 2,561 314 TOTAL ASSETS $
